OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01743 The Alger Funds II (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: October 31, 2016 ITEM 1. REPORTS TO STOCKHOLDERS. Table of Contents The Alger Funds II Shareholders’ Letter (Unaudited) 1 Fund Highlights (Unaudited) 13 Portfolio Summary (Unaudited) 23 Schedules of Investments 24 Statements of Assets and Liabilities 54 Statements of Operations 60 Statements of Changes in Net Assets 63 Financial Highlights 68 Notes to Financial Statements 89 Report of Independent Registered Public Accounting Firm 122 Additional Information (Unaudited ) Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter (Unaudited) October 31, 2016 Dear Shareholders, Dangers of Bond-Like Equities Materialize In our last shareholder letter, we discussed the risks of investors stampeding into bond-like equities, with the trend being particularly strong in the U.S. In that letter, we noted that bond-like equities had outperformed the overall S&P 500 Index but urged investors to avoid joining the stampede because the category of equities is highly vulnerable to rising interest rates and other risks. Due to the strong results of bond-like stocks in the months leading up to July, U.S. equities as measured by the S&P 500 generated a 4.51% return for the one- year reporting period ended October 31, 2016, but the inherent risks that we had identified started to surface in a spectacular fashion. During the first eight months of the reporting period, the bond-like Telecommunications sector within the S&P 500 led with a 25.4% return. With a massive reversal, it became the worst performing sector with a -11.7% return for the last four months of the reporting period. Utilities and Consumer Staples, which were the second- and third-best performing sectors during the first eight months of the reporting period with double-digit gains, were the fourth- and fifth-worst performers with negative returns during the final four months of the reporting period. Growth sectors, meanwhile, led with Information Technology generating a 12.8% return during the last four months of the reporting period. Equities Advance The strong market leadership of bond-like stocks early in the reporting period created challenging conditions for firms such as Alger that invest in companies with attractive fundamentals and strong potential for generating earnings growth. Despite those challenges, we continued with our more than 50-year tradition of employing extensive bottom-up research to identify and invest in well managed companies with strong fundamentals, including the potential for generating earnings growth. Since our founding in 1964, we have believed that those types of companies offer the greatest potential for creating wealth for our clients. Emerging Markets Shine Looking beyond the U.S., emerging markets were a bright spot during the reporting period with strengthening commodity prices, attractive valuations, and improving economic data helping the MSCI Emerging Markets Index rally 9.67%. Within the index, Brazil, Hungary, Indonesia, Peru, Russia, Egypt, Taiwan, and Chile were among the strongest performing countries. Mexico, Turkey, Qatar, Poland, and Greece, however, substantially underperformed the overall return of the benchmark. Our View of Risks and Bond-Like Equities The rotation out of bond-like equities in the U.S. was no surprise at Alger. Indeed, in our last letter, we identified the following risks associated with bond-like equities: • Bond-like equities are highly interest-rate sensitive so investors who stam- peded into the category of stocks faced substantial interest rate risk. With record-low interest rates, the risk of rising rates was considerable. - 1 - • Due to the stampede, valuations of sectors with companies that offer stable earnings and high dividend yields such as Consumer Staples were historically high, especially relative to growth sectors. At of the start of the 12-month reporting period, for example, the P/E ratios for Consumer Staples and Util- ities sectors traded at 20% and 12% premiums respectively, to their 20-year medians while Information Technology and Health Care traded with P/E ratios that were 7% and 3%, respectively, below their 20-year medians. The large disparity in valuations implied that growth stocks were more attractive than bond-like equities. • Investors focused on bond-like equities could miss the potentially strong re- turns that result when leading companies with attractive fundamentals gener- ate earnings growth. Importantly, massive forms of innovation, such as inter- net-related technologies and health care advancements, are creating attractive opportunities for companies to grow their earnings and reward investors. Global Economy Takes a Toll on Bond-Like Equities Various developments during the one-year reporting period fueled fears of rising interest rates and inflation, which in turn sparked the dramatic investor rotation out of bond-like sectors and into growth sectors. During the past few years, low commodity prices have tempered inflation expectations, but that trend ended abruptly during the reporting period. During the first 10 months of 2016, the multi-year decline in commodity prices reversed with the Bloomberg Commodity Index gaining 8.3%. In the past, expectations that moderating economic growth in China would limit commodity price increases also helped to temper investors’ inflation expectations. During the reporting period, however, a more favorable view of China emerged. Year-over-year industrial production in October of 2015 grew only 5.6% but from November of 2015 through September of this year, production growth trended above 6%. In the U.S., inflation concerns were also stoked by a strengthening job market creating wage pressures, with compensation increasing 2.8% during the 12-month period ended October 31. Inflation expectations as measured by comparing the nominal yield of a 10-year Treasury to its inflation protected counterpart also grew during the reporting period with the spread increasing from 1.59% to 1.73%. Finally, anticipation that the Federal Reserve would continue normalizing monetary policy supported expectations that interest rates will rise. We believe that investors’ rotation into growth equities in response to those developments was rational. Leading growth companies have potential for growing their earnings, which can help offset the adverse impact of inflation and rising interest rates on corporate fundamentals. Bond-like sectors such as Utilities, however, have less potential for generating earnings growth, so they are susceptible to interest rate increases. The Value of a Long-Term Perspective and Fundamental Research Emotions can easily distort individuals’ views of reality, especially when it comes to investing. We believe that the incorrect view that bond-like equities are the only way to generate yield during times of low interest rates is an example of a distorted and potentially costly perspective. This distorted view caused many investors to overlook growth stocks’ return of capital, which can be measured by total yield. Total yield is dividend yield plus the share repurchase yield. As an example, at the end of June, the Information Technology and Consumer Discretionary sectors offered total yields of 6.5% and 6.0%, respectively, compared to the 4.7% total yield of Telecommunication Services and the 4.3% total yield of Utilities. - 2 - In addition, performance of sectors is driven by three primary factors: dividends, earnings growth, and changes to P/E ratios. During the reporting period, those three factors pointed to growth sectors having strong potential for outperforming bond-like sectors. Data as of the end of June illustrate this point, with consensus expectations having called for the bond- like Utilities and Consumer Staples sectors to generate earnings growth per share of 4% and 7%, respectively, over the next three to five years. For this analysis, we reduced earnings growth expectations by 20% simply to have a conservative outlook. For the Utilities and Consumer Staples sectors, the dividend yield for the prior 12 months was 4% and 3%. For both sectors, a reversion to the 20-year P/E median would imply a decline of 5%. The potential changes in earnings and P/E ratios combined with dividend payments would result in hypothetical returns of 3% for Utilities and 5% for Consumer Staples. After factoring in the previously mentioned 20% reduction, growth sectors such as Information Technology, Health Care, and Consumer Discretionary could potentially have earnings growth ranging from 8% to 14%. As of June 30, those sectors offered 2% dividend yields for the trailing 12 months. In the event of a reversion to 20-year medians, the sectors’ P/E ratios would increase 2%, which would result in hypothetical returns ranging from 12% to 18%. The U.S. Presidential Election Emotions also played a role when investors weighed in on the U.S. presidential campaign and the subsequent victory of Donald Trump. The election was a highly emotional event for many Americans, but it is important to remember that corporate fundamentals and economic cycles ultimately drive market performance. With that in mind, we urge investors to focus on corporate fundamentals and avoid making large bets on the potential policies of a new president. As Jason Zweig of the Wall Street Journal points out, investors have a poor track record of making bets on presidents. Regulations from President Barack Obama were expected to hurt the performance of Health Care stocks, but the sector has outperformed the overall market during his presidency. Increased military spending under President George W. Bush, furthermore, had a counterintuitive impact on defense stocks, with the category of equities declining in 2001 and 2002. Reasons for Optimism Rather than chasing dividend yields or making bets on potential policies of President-elect Trump, we believe equity investors should assess the ongoing U.S. economic recovery, strong corporate fundamentals, and the rapid pace of innovation. Those factors, we maintain, are likely to support growth equities in the foreseeable future. The economy has benefited from an expanding labor market that has created 15.5 million jobs since February of 2010. With a strengthening job market, compensation as measured by hourly wages increased 2.8% during the 12-month reporting period. Personal finances are also encouraging, with the Household Debt Service Ratio, which is the ratio of total required household debt payments to total disposable income, having improved substantially. After hitting a high of 13.20% in the fourth quarter of 2007, the ratio has declined to an attractive level of only 9.98% as of the second quarter of this year, according to the Federal Reserve. We believe corporate fundamentals are also encouraging. According to FactSet Research Systems, S&P 500 companies (ex-financials) held $1.45 trillion in cash at the end of the - 3 - second quarter of this year. Despite declining 0.2% from the prior quarter, it was still the second-largest amount in at least 10 years. As mentioned earlier, corporations are using their large cash positions to reward shareholders with dividends and aggressive share repurchase programs. In the second quarter, S&P 500 companies (ex-financials) paid a total of $176.6 billion in dividends and share repurchases, according to FactSet. It was a 1.7% year-over-year decrease, but the 12-month period ended June 30 was strong with buybacks and dividends growing 6.1% and 6.6%, respectively, compared to the 12-month period ended in June of 2015. We maintain that investors should also assess the attractive valuations of growth sectors relative to bond-like sectors. As of the end of the reporting period, the Information Technology sector within the S&P 500 had a P/E ratio that was 2% below its 20-year median. Health Care and Consumer Discretionary sectors had P/E ratios that were 15% and 4%, respectively, below their 20-year medians. The P/E ratios for Consumer Staples and Utilities, however, were at 21% and 20% premiums to their 20-year medians. We also believe that innovation that can help drive corporate earnings growth is strong across the globe, thanks in large part to internet related technologies and advancements in health care. At the same time, the adoption of new technologies by consumers and corporations is accelerating. The internet, smartphones, ebooks, and social media illustrate this trend, with each form of technology reaching 50% market penetration in a fraction of the time that was required by washing machines, landline telephones, and dishwashers. At the same time, medical innovation in orthopedic, cardiac, and cancer is occurring rapidly. Our optimism also extends to emerging markets. We believe that the estimated 4.9% 2016 earnings growth rate for MSCI Emerging Markets Index constituents, which is higher than for both the MSCI Europe, Australasia, and Far East Index (EAFE) and the S&P 500 Index, is attractive. Emerging markets are also attractive when considering that the asset class is trading at a P/E discount of 22% to developed markets. We continue to believe that a 10% to 12% discount is appropriate. Conclusion We urge investors to embrace an investment strategy that employs intensive research to identify companies with strong fundamentals and potential for earnings growth. At the same time, investors should maintain a long-term perspective and avoid the risky behavior of focusing on bond-like equities. At Alger, we will continue to focus on our fundamental research and disciplined investment approach as we seek to generate attractive returns for our valued clients. Portfolio Matters Alger Spectra Fund The Alger Spectra Fund returned -0.36% for the fiscal year ended October 31, 2016, compared to the 2.08% return of the Russell 3000 Growth Index. During the reporting period, the largest portfolio sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. The Information Technology and Consumer Discretionary sectors provided the largest contributions to - 4 - relative performance while Health Care and Industrials were among sectors that detracted from results. For the reporting period, the Fund’s average portfolio allocation to long positions, which was increased by leverage, was 99.69% of assets. In aggregate, long positions contributed to absolute performance. The Fund’s average allocation to short positions was -2.86%. Short positions detracted from results. Among the most important contributors to performance were Facebook, Inc., Cl. A; Microsoft Corp.; Alphabet, Inc., Cl. C; and UnitedHealth Group, Inc. Shares of online retailer and cloud-services provider Amazon.com, Inc. also contributed to performance. During the second quarter of 2016, the company’s management announced strong year- over-year results for the first quarter and provided encouraging guidance, a result of Amazon. com’s attractive product pricing and the convenience of online shopping. Amazon’s cloud- computing services have also generated strong results. Conversely, detracting from overall results were Allergan PLC.; Vertex Pharmaceuticals, Inc.; LinkedIn Corp., Cl. A; and Signet Jewelers Ltd. Shares of Norwegian Cruise Line Holdings Ltd. also detracted from performance. During the second quarter of 2016, shares of Norwegian Cruise Line Holdings underperformed after the company’s management issued guidance that fell below expectations. Management also said it expects to face higher costs. Among short positions, Exxon Mobil Corp. contributed to performance. Exxon Mobil is a global energy producer and marketer. Persistent shortfalls in unit volume production throughout the year due to issues ranging from Canadian wildfires to Nigerian production disruptions resulting from local conflicts caused the price of Exxon Mobil shares to decline.Additionally, the company appeared to have moved beyond peak profitability in its downstream and refining operations. Short selling entails selling borrowed stock with the goal of buying the stock in the future at a lower price and then returning the security to the lender. As the price of Exxon Mobil shares declined, the portfolio’s cost of purchasing the stock declined, resulting in the position supporting performance. A short position on LED lighting company Acuity Brands, Inc., however, detracted from results. The LED industry has been experiencing weakening revenues, but Acuity has been outperforming its overall sector. As the price of Acuity Brands stock climbed, the cost of replacing the security increased and hurt portfolio performance. Alger Green Fund The Alger Green Fund returned -1.03% for the fiscal year ended October 31, 2016, compared to the 2.08% return of the Russell 3000 Growth Index. The Fund seeks long-term capital appreciation by investing at least 80% of its net assets in equity securities of companies of any size that, in the opinion of the Fund’s management, conduct their business in an environmentally sustainable manner while demonstrating promising growth potential. The Fund’s performance, therefore, can be challenged during times when investor enthusiasm for environmentally sustainable companies declines, but it can benefit when investors favor such companies. - 5 - During the reporting period, the largest portfolio sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Industrials and the largest sector underweight was Consumer Staples. The Health Care and Industrials sectors provided the greatest contributions to relative performance while Consumer Discretionary and Information Technology were among sectors that detracted from results. Among the most important contributors to performance were Amazon.com, Inc.; Tetra Tech, Inc.; Waste Management, Inc.; and Xylem, Inc. Shares of social network operator Facebook, Inc., Cl. A also contributed to performance. The shares performed strongly in response to the company continuing to take advertising market share from print and television media. We believe investors have also been encouraged by the growth of Instagram, which is the company’s video- and photo-sharing network. Conversely, detracting from performance were Chipotle Mexican Grill, Inc.; Acuity Brands, Inc.; NIKE, Inc., Cl. B; and First Solar, Inc. Shares of global pharmaceuticals company Allergan PLC. also detracted from results. Performance of Allergan shares weakened in response to concerns that a new U.S. president may support regulations that could block acquisition activity. An internal investigation at Valeant Pharmaceuticals International, Inc., furthermore, cast a shadow over the pharmaceutical industry. Alger Mid Cap Focus Fund The Alger Mid Cap Focus Fund returned -9.26% for the fiscal year ended October 31, 2016, compared to the 0.40% return of the Russell Midcap Growth Index. Prior to December 30, 2015, the Fund followed a different investment strategy under the name “Alger Analyst Fund” and was managed by a different portfolio manager. During the reporting period, the largest portfolio sector weightings were Consumer Discretionary and Information Technology. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. The Real Estate and Utilities sectors had neutral impacts on relative performance while Information Technology and Financials were among sectors that detracted from results. Among the most important contributors to performance were FEI Company; Jarden Corp.; Microsemi Corp.; and TransDigm Group, Inc. Shares of social network operator Facebook, Inc., Cl. A also contributed to performance. The performance of shares of Facebook benefited from developments identified in the Alger Green Fund discussion. Conversely, Vertex Pharmaceuticals, Inc.; Weatherford International PLC.; Signet Jewelers Ltd.; and Pacira Pharmaceuticals, Inc. were the largest detractors from performance. Shares of Norwegian Cruise Line Holdings Ltd. also detracted from results. Performance of shares of Norwegian Cruise Line Holdings weakened in response to developments identified in the Alger Spectra Fund discussion. Alger Dynamic Opportunities Fund The Alger Dynamic Opportunities Fund returned -4.22% for the fiscal year ended October 31, 2016, compared to the 4.51% return of the Fund’s benchmark, the S&P 500 Index. The hedged equity Fund seeks long-term capital appreciation, downside protection, and lower volatility by primarily investing in long and short exposures in equity securities of U.S. - 6 - companies. The Fund seeks to generate market-like equity returns over a full U.S. market cycle. During shorter-term periods, the Fund may underperform when U.S. equity markets generate strong gains, perform in line or modestly outperform when markets are flat, and should outperform when markets decline. During the reporting period, the Fund’s long exposure was 76.98% of assets. Long positions, in aggregate, underperformed the Fund’s benchmark and detracted from performance. The average exposure to short positions was -19.70% of assets. Short positions trailed the performance of the Fund’s benchmark and detracted from results. Net exposure, which is the difference between long and short exposure, was 57.28%. Based on the net exposure of long and short positions, the largest sector weightings were Information Technology and Health Care. Information Technology was the only sector overweight and the largest underweight was Financials. Information Technology contributed to relative performance while other sectors detracted from results. GrubHub, Inc.; Amazon.com, Inc.; Microsoft Corp.; and Broadcom Ltd. were among top detractors from performance. Shares of social network operator Facebook, Inc., Cl. A also contributed to results. The performance of shares of Facebook benefited from developments identified in the Alger Green Fund discussion. LendingClub Corp.; Lions Gate Entertainment Corp.; Vertex Pharmaceuticals, Inc.; and Allergan PLC. were among top detractors from performance. Shares of Norwegian Cruise Line Holdings Ltd. also detracted from results. Performance of shares of Norwegian Cruise Line Holdings weakened in response to developments identified in the Alger Spectra Fund discussion. Among short positions, Community Health Systems, Inc. contributed to performance. The company is one of the largest operators of non-urban hospitals in the U.S. It preannounced disappointing earnings that resulted from rural markets having the industry’s worst unit volume growth. In addition, issues with the prior acquisition of hospital operator Health Management Associates hurt results. Short selling entails selling borrowed stock with the goal of buying the stock in the future at a lower price and then returning the security to the lender. As the price of Community Health Systems declined, the portfolio’s cost of purchasing the stock declined, resulting in the position supporting performance. Short position Acuity Brands, Inc., however, detracted from results. Its performance was driven by developments identified in the Alger Spectra Fund discussion. Alger Emerging Markets Fund The Alger Emerging Markets Fund returned 6.41% for the fiscal year ended October 31, 2016, compared to the 9.67% return of its benchmark, the MSCI Emerging Markets Index. During the reporting period, the largest portfolio sector weightings were Information Technology and Financials. The largest sector overweight was Consumer Discretionary and the largest sector underweight was Financials. The Health Care and Information Technology sectors provided the greatest contributions to relative performance while Financials and Industrials were among sectors that detracted from results. - 7 - Strong stock selection in Taiwan, India, and Columbia resulted in those countries providing the greatest contributions to relative performance while Brazil, South Africa, and Russia were among countries that detracted from results. Among the most important contributors to performance were Tencent Holdings Ltd.; Samsung Electronics Co., Ltd.; BB Seguridade Participacoes SA; and Gourmet Master Co. Ltd. Shares of Alibaba Group Holdings Ltd. also contributed to performance. The Alibaba Group runs the two largest online marketplaces in China, Taobao, a C2C marketplace, and T-Mall, a B2C marketplace. It announced that it generated better-than-expected revenues, margins, and gross merchandise value for the second quarter of 2016. (Gross merchandise value is the value of all goods sold on Alibaba’s commerce platforms). It also said sales through mobile devices accounted for 75% of Alibaba’s gross merchandise value. Management also expressed optimism regarding its cloud services offering, which has potential to break even in 2017. Conversely, detracting from performance were Voltas Ltd.; China Life Insurance Co. Ltd. Cl. H; Vipshop Holdings Ltd.; and Luxoft Holding, Inc., Cl. A. Shares of PAX Global Technology Limited also detracted from performance. The company is the world’s third- largest maker of electronic fund transfer point-of-sale terminals and is the market leader in mainland China. Earlier in 2016, the company provided 2016 guidance that was weaker than expected and investors have remained concerned about potential weakness in the company’s domestic market and in other countries. During the first half of the year, expiring tax credits hurt the company’s earnings, but the company still increased its payout ratio, which is the relationship of dividends to earnings. As active, bottom-up, fundamental investors, we will continue to focus on generating attractive returns for our clients with our disciplined growth equity strategies. I thank you for putting your trust in Alger. I thank you for putting your trust in Alger. Respectfully submitted, Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. FactSet Research Systems represented 0.00% of Alger assets under management as of October 31, 2016. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless proceeded or accompanied by an effective prospectus for the fund. Fund performance returns represent the 12-month period return of Class - 8 - A shares prior to the deduction of any sales charges and include the reinvestment of any dividends or distributions. The performance data quoted represents past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com or call us at (800) 992-3863. The views and opinions of the funds’ management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedule of Investments for each fund which is included in this report for a complete list of fund holdings as of October 31, 2016. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the funds during the fiscal period. A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Special risks associated with investments in emerging country issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and different auditing and legal standards. Foreign currencies are subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. Some of the countries where a fund can invest may have restrictions that could limit the access to investment opportunities. The securities of issuers located in emerging markets can be more volatile and less liquid - 9 - than those of issuers in more mature economies. Investing in emerging markets involves higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. Funds that participate in leveraging are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, the fund’s net asset value can decrease more quickly than if the fund had not borrowed. The Alger Spectra Fund and the Alger Dynamic Opportunities Fund may engage in short sales, which presents additional risk. To engage in a short sale, a fund arranges with a broker to borrow the security being sold short. In order to close out its short position, a fund will replace the security by purchasing the security at the price prevailing at the time of replacement. The fund will incur a loss if the price of the security sold short has increased since the time of the short sale and may experience a gain if the price has decreased since the short sale. The Alger Green Fund's environmental focus may limit the investment options available to the Fund and may result in lower returns than returns of funds not subject to such investment considerations. For a more detailed discussion of the risks associated with a fund, please see the prospectus. Before investing, carefully consider a fund’s investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about the Alger Funds II call us at (800) 992-3863 or visit us at www.alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • S&P 500 index: An index of large company stocks considered representative of the U.S. stock market. • The Bloomberg Commodity Index reflects the performance of 20 commod - ities, which are weighted to account for economic significance and market liquidity. • MSCI Emerging Markets Index: A free float-adjusted market capitalization index designed to measure equity market performance in the global emerging markets. • The EAFE Index measures the performance of major international equity markets as represented by 21 major MSCI indexes from Europe, Australia and Southeast Asia. • Russell 3000 Growth Index: An index of common stocks designed to track performance of companies with greater than average growth orientation in general. • Russell Midcap Growth Index: An index of common stocks designed to track performance of medium-capitalization companies with greater than - 10 - average growth orientation. • FactSet Research Systems, Inc. is a multinational financial data and software company. - 11 - FUND PERFORMANCE AS OF 9/30/16 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1YEAR 5 YEARS 10 YEARS Alger Spectra Class A 4.97 % 15.39 % 10.85 % Alger Spectra Class C * 8.94 % 15.76 % 10.65 % Alger Spectra Class I † 10.73 % 16.65 % 11.53 % 1 YEAR 5 YEARS Since 12/29/2010 Alger Spectra Class Z 11.11 % 16.98 % 12.66 % * Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, adjusted to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. Alger Green Fund’s Class A shares performance figures prior to January 12, 2007, are those of the Alger Green Institutional Fund and performance prior to October 19, 2006, represents the performance of the Alger Socially Responsible Growth Institutional Fund Class I, the predecessor fund to the Alger Green Institutional Fund. The predecessor fund followed different investment strategies and had a different portfolio manager. As of January 12, 2007, the Alger Green Institutional Fund became the Alger Green Fund. FUND PERFORMANCE AS OF 9/30/16 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Green Class A (Inception 12/4/00) 3.68 % 11.89 % 5.80 % 1.61 % Alger Green Class C (Inception 9/24/08) * 7.75 % 12.19 % n/a 6.74 % Alger Green Class I (Inception 9/24/08) † 9.43 % 13.11 % n/a 7.55 % Alger Mid Cap Focus Class A (Inception 3/30/07) (1.46 )% 11.26 % n/a 4.67 % Alger Mid Cap Focus Class C (Inception 9/24/08) * 2.35 % 11.78 % n/a 4.54 % Alger Mid Cap Focus Class I (Inception 9/24/08) † 3.95 % 12.47 % n/a 5.25 % Alger Dynamic Opportunities Class A (Inception 11/2/09) (3.16 )% 5.82 % n/a 4.40 % Alger Dynamic Opportunities Class C (Inception 12/29/10) ‡ 0.41 % 6.16 % n/a 4.42 % Alger Dynamic Opportunities Class Z (Inception 12/29/10) 2.49 % 7.26 % n/a 4.89 % Alger Emerging Markets Class A (Inception 12/29/10) 9.40 % 3.65 % n/a (2.09 )% Alger Emerging Markets Class C (Inception 12/29/10) 13.64 % 3.99 % n/a (1.98 )% Alger Emerging Markets Class I (Inception 12/29/10) 15.48 % 4.75 % n/a (1.26 )% Alger Emerging Markets Class Y (Inception 5/9/16) n/a n/a n/a 15.11 % Alger Emerging Markets Class Y-2 (Inception 5/9/16) n/a n/a n/a 15.11 % Alger Emerging Markets Class Z (Inception 2/28/14) 15.83 % n/a n/a (0.08 )% * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. ‡ Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to December 29, 2010, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 12 - ALGER SPECTRA FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Spectra Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell 3000 Growth Index (an unmanaged index of common stocks) for the ten years ended October 31, 2016. The figures for the Alger Spectra Fund Class A and the Russell 3000 Growth Index include reinvestment of dividends. Performance for the Alger Spectra Fund Class C, Class I and Class Z shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1974 Class A (Inception 7/28/69) (5.58 )% 12.21 % 9.97 % 15.45 % Class C (Inception 9/24/08) * (2.03 )% 12.58 % 9.76 % 14.74 % Class I (Inception 9/24/08) † (0.35 )% 13.45 % 10.64 % 15.61 % Russell 3000 Growth Index 2.08 % 13.47 % 8.11 % n/a Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (0.06 )% 13.77 % n/a 11.96 % Russell 3000 Growth Index 2.08 % 13.47 % n/a 11.85 % - 13 - ALGER SPECTRA FUND Fund Highlights Through October 31, 2016 (Unaudited) (Continued) The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. Class A, C, and I historical performance is calculated from December 31, 1974, the first full calendar year that Fred Alger Management, Inc. was the Fund's investment advisor. The Fund operated as a closed-end fund from August 23, 1978 to February 12, 1996, during which time the calculation of total return assumes dividends were reinvested at market value. Had dividends not been reinvested, performance would have been lower. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger. com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. - 14 - ALGER GREEN FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Green Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell 3000 Growth Index (an unmanaged index of common stocks) for the ten years ended October 31, 2016. The figures for the Alger Green Fund Class A and the Russell 3000 Growth Index include reinvestment of dividends. Performance for the Alger Green Fund Class C and Class I shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/4/2000 Class A (Inception 12/4/00) (6.23 )% 9.32 % 5.02 % 1.45 % Russell 3000 Growth Index 2.08 % 13.47 % 8.11 % 4.18 % PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 9/24/2008 Class C (Inception 9/24/08) * (2.74 )% 9.58 % n/a 6.33 % Class I (Inception 9/24/08) † (1.03 )% 10.47 % n/a 7.15 % Russell 3000 Growth Index 2.08 % 13.47 % n/a 10.96 % - 15 - ALGER GREEN FUND Fund Highlights Through October 31, 2016 (Unaudited) (Continued) Since 1 YEAR 5 YEARS 10 YEARS 10/14/2016 Class Z (Inception 10/14/16) n/a n/a n/a (0.65 )% Russell 3000 Growth Index n/a n/a n/a (0.73 )% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. Performance figures prior to January 12, 2007, are those of the Alger Green Institutional Fund and performance prior to October 19, 2006, represents the performance of the Alger Socially Responsible Growth Institutional Fund Class I, the predecessor fund to the Alger Green Institutional Fund. The pre - decessor fund followed different investment strategies and had a different portfolio manager. As of January 12, 2007, the Alger Green Institutional Fund became the Alger Green Fund. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 16 - ALGER MID CAP FOCUS FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Focus Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell Midcap Growth Index (an unmanaged index of common stocks) from March 30, 2007, the inception date of the Alger Mid Cap Focus Fund Class A, through October 31, 2016. Prior to December 30, 2015, the Fund followed different investment strategies under the name “Alger Analyst Fund” and was managed by a different portfolio manager. Accordingly, performance prior to that date does not reflect the Fund’s current investment strategies and investment personnel. The figures for the Alger Mid Cap Focus Fund Class A and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Focus Fund Class C and Class I shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 3/30/2007 Class A (Inception 3/30/07) (14.03 )% 7.40 % n/a 4.13 % Class C (Inception 9/24/08) * (10.65 )% 7.90 % n/a 4.00 % Class I (Inception 9/24/08) † (9.29 )% 8.56 % n/a 4.70 % Russell Midcap Growth Index 0.40 % 12.02 % n/a 7.23 % Since 1 YEAR 5 YEARS 10 YEARS 10/14/2016 Class Z (Inception 10/14/16) n/a n/a n/a (1.07 )% Russell Midcap Growth Index n/a n/a n/a (1.12 )% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 17 - ALGER MID CAP FOCUS FUND Fund Highlights Through October 31, 2016 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. - 18 - ALGER DYNAMIC OPPORTUNITIES FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Dynamic Opportunities Fund Class A shares, with an initial 5.25% maximum sales charge, and the S&P 500 Index and the Blended S&P 500/3-Month London Interbank Offered Rate (“LIBOR”) (an unmanaged indices of common stocks) from November 2, 2009, the inception date of the Alger Dynamic Opportunities Fund Class A, through October 31, 2016. The figures for the Alger Dynamic Opportunities Fund Class A and the S&P 500 Index and the Blended S&P 500/LIBOR include reinvestment of dividends. Performance for the Alger Dynamic Opportunities Fund Class C and Class Z shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/2/2009 Class A (Inception 11/2/09) (9.24 )% 4.04 % n/a 3.80 % Class C (Inception 12/29/10) * (5.92 )% 4.38 % n/a 3.80 % S&P 500 Index 4.51 % 13.57 % n/a 13.09 % Blended S&P 500 / LIBOR 2.62 % 6.92 % n/a 6.75 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (3.92 )% 5.46 % n/a 4.16 % S&P 500 Index 4.51 % 13.57 % n/a 11.73 % Blended S&P 500 / LIBOR 2.62 % 6.92 % n/a 6.07 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 19 - ALGER DYNAMIC OPPORTUNITIES FUND Fund Highlights Through October 31, 2016 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to December 29, 2010, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 20 - ALGER EMERGING MARKETS FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Emerging Markets Fund Class A shares, with an initial 5.25% maximum sales charge, and the MSCI Emerging Markets Index (an unmanaged index of common stocks) from December 29, 2010, the inception date of the Alger Emerging Markets Fund Class A, through October 31, 2016. The figures for the Alger Emerging Markets Fund Class A and the MSCI Emerging Markets Index include reinvestment of dividends. Performance for the Alger Emerging Markets Fund Class C, Class I and Class Z shares will vary from the results shown above due to differences in expense and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class A (Inception 12/29/10) 0.87 % 1.07 % n/a (2.21 )% Class C (Inception 12/29/10) 4.54 % 1.40 % n/a (2.12 )% Class I (Inception 12/29/10) 6.39 % 2.16 % n/a (1.39 )% MSCI Emerging Markets Index 9.67 % 0.90 % n/a (1.06 )% 1 YEAR 5 YEARS 10 YEARS Since 5/9/2016 Class Y (Inception 5/9/16) n/a n/a n/a 14.11 % Class Y-2 (Inception 5/9/16) n/a n/a n/a 14.11 % MSCI Emerging Markets Index n/a n/a n/a 14.99 % - 21 - ALGER EMERGING MARKETS FUND Fund Highlights Through October 31, 2016 (Unaudited) (Continued) Since 1 YEAR 5 YEARS 10 YEARS 2/28/2014 Class Z (Inception 2/28/14) 6.78 % n/a n/a (0.41 )% MSCI Emerging Markets Index 9.67 % n/a n/a 0.45 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 22 - PORTFOLIO SUMMARY† October 31, 2016 (Unaudited) Alger Mid Cap Focus Alger Dynamic SECTORS Alger Spectra Fund * Alger Green Fund Fund Opportunities Fund * Consumer Discretionary 16.0 % 23.5 % 19.0 % 6.8 % Consumer Staples 7.2 6.0 2.8 4.9 Energy 1.3 0.0 0.0 0.3 Financials 2.9 2.1 5.0 39.5 Health Care 15.3 10.0 16.8 11.9 Industrials 7.1 17.3 17.4 1.1 Information Technology 43.1 33.5 20.1 24.4 Market Indices 0.0 0.0 0.0 (1.2 ) Materials 1.9 1.2 5.3 (0.3 ) Real Estate 0.8 0.0 3.3 3.5 Telecommunication Services 0.4 1.5 0.0 0.0 Utilities 0.0 1.5 0.0 (0.3 ) Short-Term Investments and Net Other Assets 4.0 3.4 10.3 9.4 % Alger Emerging Markets COUNTRY Fund Bermuda 0.7 % Brazil 8.3 Cayman Islands 4.3 Chile 1.0 China 20.8 Colombia 0.9 Germany 0.7 Hong Kong 2.1 India 10.4 Indonesia 3.4 Luxembourg 1.9 Macau 0.4 Malaysia 1.2 Mexico 4.5 Peru 0.6 Philippines 1.2 Russia 2.5 South Africa 4.0 South Korea 14.0 Switzerland 1.4 Taiwan 9.0 Thailand 1.9 Turkey 0.4 United Kingdom 0.8 United States 0.1 Cash and Net Other Assets 3.5 % * Includes short sales as a reduction of sector exposure. † Based on net assets for each Fund - 23 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments October 31, 2016 COMMON STOCKS—96.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 178,292 $ – AEROSPACE & DEFENSE—0.9% Lockheed Martin Corp. 167,901 41,367,448 TransDigm Group, Inc. 21,000 5,721,660 AIRLINES—0.4% Southwest Airlines Co. 536,775 ALTERNATIVE CARRIERS—0.4% Level 3 Communications, Inc.* 389,641 APPAREL ACCESSORIES & LUXURY GOODS—1.1% Hanesbrands, Inc. 370,236 9,515,065 PVH Corp. 292,683 31,311,227 Under Armour, Inc., Cl. A* 502,914 15,640,626 APPAREL RETAIL—0.3% The TJX Cos., Inc. 181,535 APPLICATION SOFTWARE—2.3% Adobe Systems, Inc.* 475,686 51,141,002 salesforce.com, Inc.* 903,525 67,908,939 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 411,445 26,772,726 Johnson Controls International PLC. 693,431 27,959,138 BIOTECHNOLOGY—4.3% ACADIA Pharmaceuticals, Inc.* 531,997 12,400,850 Biogen, Inc.* + 116,893 32,751,081 BioMarin Pharmaceutical, Inc.* 467,794 37,666,773 Celgene Corp.* 722,175 73,791,842 Incyte Corp.* 391,388 34,039,014 Vertex Pharmaceuticals, Inc.* + 437,398 33,181,012 BREWERS—1.7% Molson Coors Brewing Co., Cl. B 823,257 BROADCASTING—1.3% CBS Corp., Cl. B 1,142,811 BUILDING PRODUCTS—0.1% Fortune Brands Home & Security, Inc. 104,040 CABLE & SATELLITE—2.3% Comcast Corporation, Cl. A 1,895,366 CASINOS & GAMING—0.1% Red Rock Resorts, Inc., Cl. A 293,848 COMMUNICATIONS EQUIPMENT—0.1% Palo Alto Networks, Inc.* 37,616 DATA PROCESSING & OUTSOURCED SERVICES—3.8% Sabre Corp. 400,012 10,332,310 Visa, Inc., Cl. A + 2,252,749 185,874,320 - 24 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DRUG RETAIL—0.3% CVS Caremark Corp. 200,643 $ ELECTRICAL COMPONENTS & EQUIPMENT—0.2% Eaton Corp., PLC. 149,777 FINANCIAL EXCHANGES & DATA—0.5% IntercontinentalExchange Group, Inc. 56,918 15,390,058 S&P Global, Inc. 79,040 9,631,024 FOOD DISTRIBUTORS—0.2% US Foods Holding Corp.* 493,600 GENERAL MERCHANDISE STORES—0.2% Dollar Tree, Inc.* 110,453 HEALTH CARE EQUIPMENT—2.7% Boston Scientific Corp.* 1,261,610 27,755,420 DexCom, Inc.* 553,862 43,334,163 Edwards Lifesciences Corp.* 412,200 39,249,684 Medtronic PLC. 353,311 28,978,568 HEALTH CARE FACILITIES—0.6% Amsurg Corp.* 335,952 20,073,132 HCA Holdings, Inc.* 120,151 9,195,156 HOME ENTERTAINMENT SOFTWARE—2.4% Activision Blizzard, Inc. 953,830 41,176,841 Electronic Arts, Inc.* 1,036,794 81,409,065 HOME IMPROVEMENT RETAIL—1.6% The Home Depot, Inc. 695,719 HOTELS RESORTS & CRUISE LINES—0.4% Ctrip.com International Ltd.#* 376,405 16,618,281 Royal Caribbean Cruises Ltd. 72,051 5,538,560 HOUSEWARES & SPECIALTIES—1.8% Newell Brands, Inc. 1,894,132 HYPERMARKETS & SUPER CENTERS—0.4% Costco Wholesale Corp. 142,923 INDUSTRIAL CONGLOMERATES—4.0% 3M Co. 17,500 2,892,750 Danaher Corp. 217,809 17,108,897 Honeywell International, Inc. + 1,727,514 189,473,736 INDUSTRIAL GASES—0.8% Air Products & Chemicals, Inc. 323,154 INTERNET RETAIL—5.5% Amazon.com, Inc.* + 358,579 283,212,866 NetFlix, Inc.* 25,280 3,156,713 INTERNET SOFTWARE & SERVICES—16.6% Alibaba Group Holding Ltd.#* 449,432 45,702,740 - 25 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Alphabet, Inc., Cl. C* + 548,016 $ 429,940,473 comScore, Inc.* 218,740 6,297,524 eBay, Inc.* 640,329 18,255,780 Facebook, Inc., Cl. A* + 2,013,718 263,776,921 GrubHub, Inc.* 244,712 9,325,974 Palantir Technologies, Inc., Cl. A* ,@ 348,292 2,664,434 Shopify, Inc., Cl. A* 154,494 6,403,776 Stamps.com, Inc.* 247,245 24,118,750 Yahoo! Inc.* 1,266,262 52,613,186 INVESTMENT BANKING & BROKERAGE—1.1% Morgan Stanley 1,258,023 42,231,832 The Goldman Sachs Group, Inc. 86,700 15,453,408 IT CONSULTING & OTHER SERVICES—0.3% Cognizant Technology Solutions Corp., Cl. A* 284,071 LIFE SCIENCES TOOLS & SERVICES—1.5% Thermo Fisher Scientific, Inc. + 527,160 MANAGED HEALTH CARE—3.1% Aetna, Inc. 66,726 7,163,036 Centene Corp.* 460,482 28,770,916 Humana, Inc. 57,713 9,899,511 UnitedHealth Group, Inc. 813,555 114,979,728 METAL & GLASS CONTAINERS—0.3% Ball Corp. 182,852 MOVIES & ENTERTAINMENT—0.4% Time Warner, Inc. 246,420 OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 618,600 OIL & GAS EXPLORATION & PRODUCTION—1.3% Anadarko Petroleum Corp. 635,529 37,775,844 EOG Resources, Inc. 120,174 10,866,133 Pioneer Natural Resources Co. 92,170 16,500,273 PACKAGED FOODS & MEATS—0.8% Pinnacle Foods, Inc. 352,738 18,137,788 The Kraft Heinz Co. 114,657 10,198,740 The WhiteWave Foods Co.* 254,800 13,884,052 PHARMACEUTICALS—3.1% Allergan PLC.* + 533,388 111,446,089 Eli Lilly & Co. 666,362 49,204,170 RAILROADS—0.5% Union Pacific Corp. 280,499 RESEARCH & CONSULTING SERVICES—0.3% Verisk Analytics, Inc., Cl. A* 213,500 - 26 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—0.3% Starbucks Corp. + 242,313 $ SEMICONDUCTOR EQUIPMENT—0.2% ASML Holding NV# 101,791 SEMICONDUCTORS—5.0% Broadcom Ltd. 710,499 120,983,770 Cavium Networks, Inc.* 127,348 7,188,794 Microsemi Corp.* 478,275 20,149,726 NXP Semiconductors NV* 648,838 64,883,800 QUALCOMM, Inc. 510,961 35,113,240 Skyworks Solutions, Inc. 136,286 10,485,845 SOFT DRINKS—1.8% PepsiCo, Inc. + 874,069 SPECIALIZED CONSUMER SERVICES—0.3% ServiceMaster Global Holdings, Inc.* 477,073 SPECIALTY CHEMICALS—0.8% The Sherwin-Williams Co. 73,492 17,995,251 WR Grace & Co. 369,996 24,774,932 SPECIALTY STORES—0.1% Dick's Sporting Goods, Inc. 121,800 SYSTEMS SOFTWARE—6.4% Microsoft Corp. + 4,790,749 287,061,680 Red Hat, Inc.* 73,141 5,664,771 ServiceNow, Inc.* 427,251 37,559,635 TubeMogul, Inc.* 368,953 2,693,357 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.2% Apple, Inc. + 2,680,243 304,314,790 Western Digital Corp. 297,382 17,379,004 TOBACCO—2.0% Altria Group, Inc. 600,579 39,710,284 Philip Morris International, Inc. 666,725 64,298,959 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 1,595,287 TRUCKING—0.2% Old Dominion Freight Line, Inc.* 126,500 TOTAL COMMON STOCKS (Cost $4,321,258,855) PREFERRED STOCKS—0.7% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Series A* ,@,(a) 1,537,428 – Choicestream, Inc., Series B* ,@,(a) 3,765,639 2,221,727 BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc., Series D* ,@,(a) 2,912,012 - 27 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments October 31, 2016 (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc., Cl. B* ,@ 1,420,438 $ 10,866,351 Palantir Technologies, Inc., Cl. D* ,@ 185,062 1,415,724 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 171,099 TOTAL PREFERRED STOCKS (Cost $32,736,484) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 838,287 (Cost $837,448) MASTER LIMITED PARTNERSHIP—0.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.8% The Blackstone Group LP. 1,619,596 (Cost $49,808,910) REAL ESTATE INVESTMENT TRUST—1.4% SHARES VALUE MORTGAGE—0.4% Blackstone Mortgage Trust, Inc., Cl. A 649,189 RESIDENTIAL—0.2% American Campus Communities, Inc. 191,311 SPECIALIZED—0.8% Crown Castle International Corp. 495,925 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $68,584,321) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 838,287 (Cost $101,789) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 2,715,111 (Cost $2,715,111) Total Investments (Cost $4,476,042,918) (b) 99.0 % Other Assets in Excess of Liabilities 1.0 % NET ASSETS 100.0 % $ - 28 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments October 31, 2016 (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities Note 11. (b) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $4,555,976,392, amounted to $567,206,631 which consisted of aggregate gross unrealized appreciation of $746,313,463 and aggregate gross unrealized depreciation of $179,106,832. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 Choicestream , Inc. 03/14/14 $ % $ 0 % Choicestream , Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream , Inc., 6/22/26 08/04/16 % % Choicestream , Inc., Cl. A 12/17/13 % 0 % Choicestream , Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Total $ 43,173,331 0.84 % + All or a portion of this security is held as collateral for securities sold short. Industry classifications are unaudited. See Notes to Financial Statements. - 29 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments- Securities Sold Short October 31, 2016 COMMON STOCKS—-3.0% SHARES VALUE AIRLINES—-0.2% JetBlue Airways Corp.* (474,100 ) $ ) APPLICATION SOFTWARE—-0.2% Citrix Systems, Inc.* (123,900 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.2% Ameriprise Financial, Inc. (33,900 ) (2,996,421 ) T. Rowe Price Group, Inc. (43,600 ) (2,790,836 ) ) AUTO PARTS & EQUIPMENT—-0.3% Gentex Corp. (928,000 ) ) BROADCASTING—-0.4% Scripps Networks Interactive, Inc., Cl. A (332,151 ) ) CASINOS & GAMING—-0.2% Wynn Resorts Ltd. (112,322 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.2% Automatic Data Processing, Inc. (139,494 ) ) HEALTH CARE SERVICES—-0.4% Express Scripts, Inc.* (276,095 ) ) INTEGRATED OIL & GAS—-0.6% Exxon Mobil Corp. (394,205 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.3% WW Grainger, Inc. (82,879 ) ) TOTAL COMMON STOCKS (Proceeds$158,466,339) $ ) Total (Proceeds $158,466,339) $ ) * Non-income producing security. Industry classifications are unaudited. See Notes to Financial Statements. - 30 - THE ALGER FUNDS II |ALGER GREEN FUND Schedule of Investments October 31, 2016 COMMON STOCKS—96.5% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 3,619 $ – AEROSPACE & DEFENSE—1.5% Hexcel Corp. 21,135 AIR FREIGHT & LOGISTICS—1.4% United Parcel Service, Inc., Cl. B 8,430 APPAREL ACCESSORIES & LUXURY GOODS—1.4% PVH Corp. 8,526 APPLICATION SOFTWARE—2.5% salesforce.com, Inc.* 9,937 746,865 SAP SE# 10,185 894,650 AUTO PARTS & EQUIPMENT—1.7% Delphi Automotive PLC. 6,275 408,314 Johnson Controls International PLC. 17,441 703,221 AUTOMOBILE MANUFACTURERS—1.8% Tesla Motors, Inc.* 6,011 BUILDING PRODUCTS—1.0% Allegion PLC. 10,022 COMMUNICATIONS EQUIPMENT—1.3% Cisco Systems, Inc. 26,965 CONSTRUCTION & ENGINEERING—0.6% AECOM* 14,585 CONSUMER ELECTRONICS—1.0% Harman International Industries, Inc. 7,921 DATA PROCESSING & OUTSOURCED SERVICES—3.1% Alliance Data Systems Corp. 2,650 541,845 Visa, Inc., Cl. A 17,990 1,484,355 DISTRIBUTORS—1.9% LKQ Corp.* 37,920 DRUG RETAIL—1.2% CVS Caremark Corp. 9,436 ELECTRIC UTILITIES—1.5% Duke Energy Corp. 6,586 527,012 Fortis, Inc. 13,351 438,580 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Acuity Brands, Inc. 1,340 ELECTRONIC EQUIPMENT MANUFACTURERS—1.0% Itron, Inc.* 12,547 - 31 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ENVIRONMENTAL & FACILITIES SERVICES—5.1% Clean Harbors, Inc.* 9,980 $ 472,254 Covanta Holding Corp. 32,575 488,625 Tetra Tech, Inc. 28,516 1,096,440 Waste Management, Inc. 20,020 1,314,513 FOOTWEAR—1.9% NIKE, Inc., Cl. B 24,769 HEALTH CARE FACILITIES—1.1% Amsurg Corp.* 5,725 342,069 HCA Holdings, Inc.* 4,550 348,211 HOME ENTERTAINMENT SOFTWARE—0.8% Electronic Arts, Inc.* 6,660 HOME IMPROVEMENT RETAIL—2.1% The Home Depot, Inc. 11,022 HOTELS RESORTS & CRUISE LINES—0.8% Royal Caribbean Cruises Ltd. 6,870 HOUSEHOLD PRODUCTS—1.5% The Procter & Gamble Co. 11,674 HOUSEWARES & SPECIALTIES—0.9% Newell Brands, Inc. 12,937 HYPERMARKETS & SUPER CENTERS—0.4% Wal-Mart Stores, Inc. 3,925 INDUSTRIAL CONGLOMERATES—4.8% 3M Co. 3,237 535,076 General Electric Co. 29,717 864,765 Honeywell International, Inc. 15,680 1,719,782 INDUSTRIAL MACHINERY—2.4% Woodward Governor Co. 10,925 644,356 Xylem, Inc. 19,905 962,009 INTEGRATED TELECOMMUNICATION SERVICES—1.5% Verizon Communications, Inc. 20,915 INTERNET RETAIL—5.2% Amazon.com, Inc.* 4,340 INTERNET SOFTWARE & SERVICES—12.0% Alphabet, Inc., Cl. A* 2,185 1,769,631 Alphabet, Inc., Cl. C* 3,066 2,405,400 eBay, Inc.* 14,945 426,082 Facebook, Inc., Cl. A* 24,885 3,259,686 INVESTMENT BANKING & BROKERAGE—1.0% Morgan Stanley 20,225 - 32 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE & HEALTH INSURANCE—1.1% Lincoln National Corp. 14,780 $ MANAGED HEALTH CARE—2.6% Aetna, Inc. 10,210 1,096,043 Humana, Inc. 3,515 602,928 MOVIES & ENTERTAINMENT—2.1% The Walt Disney Co. 14,595 PACKAGED FOODS & MEATS—0.8% The WhiteWave Foods Co.* 9,430 PHARMACEUTICALS—6.3% Allergan PLC.* 3,625 757,408 Bristol-Myers Squibb Co. 19,715 1,003,691 Johnson & Johnson 14,270 1,655,177 Merck & Co., Inc. 12,320 723,430 RESTAURANTS—2.6% Chipotle Mexican Grill, Inc.* 1,635 589,843 Starbucks Corp. 21,500 1,141,005 SEMICONDUCTORS—2.4% Broadcom Ltd. 4,774 812,917 Intel Corp. 22,085 770,104 SOFT DRINKS—2.1% The Coca-Cola Co. 31,748 SPECIALTY CHEMICALS—1.2% Chemtura Corp.* 23,550 SYSTEMS SOFTWARE—4.3% Microsoft Corp. 46,834 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.1% Apple, Inc. 34,909 TOTAL COMMON STOCKS (Cost $44,345,694) PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Series A* ,@,(a) 31,215 – Choicestream, Inc., Series B* ,@,(a) 69,819 41,193 TOTAL PREFERRED STOCKS (Cost $66,854) - 33 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments October 31, 2016 (Continued) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 10,518 $ (Cost $10,508) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 10,518 (Cost $1,277) Total Investments (Cost $44,424,333) (b) 96.6 % Other Assets in Excess of Liabilities 3.4 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities N ote (b) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $44,435,544, amounted to $18,782,947 which consisted of aggregate gross unrealized appreciation of $20,242,158 and aggregate gross unrealized depreciation of $1,459,211. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 Choicestream , Inc. 03/14/14 $ % $ 0 % Choicestream , Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream , Inc., 6/22/26 08/04/16 % % Choicestream , Inc., Cl. A 12/17/13 % 0 % Choicestream , Inc., Cl. B 07/10/14 % % Total $ 62,019 0.09 % Industry classifications are unaudited. See Notes to Financial Statements. - 34 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments October 31, 2016 COMMON STOCKS—82.9% SHARES VALUE AEROSPACE & DEFENSE—3.5% Hexcel Corp. 3,085 $ 140,337 TransDigm Group, Inc. 534 145,493 AIRLINES—1.5% Southwest Airlines Co. 3,075 APPAREL ACCESSORIES & LUXURY GOODS—6.3% Hanesbrands, Inc. 6,960 178,872 lululemon athletica, Inc.* 1,537 87,993 PVH Corp. 1,598 170,954 Under Armour, Inc., Cl. A* 2,319 72,121 AUTO PARTS & EQUIPMENT—4.8% Delphi Automotive PLC. 1,545 100,533 Johnson Controls International PLC. 4,985 200,996 WABCO Holdings, Inc.* 872 85,857 BIOTECHNOLOGY—1.6% Vertex Pharmaceuticals, Inc.* 1,685 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—2.0% Wabtec Corp. 2,116 DATA PROCESSING & OUTSOURCED SERVICES—5.8% MAXIMUS, Inc. 3,397 176,848 Sabre Corp. 7,851 202,792 Vantiv, Inc., CL. A* 1,548 90,341 ELECTRICAL COMPONENTS & EQUIPMENT—1.4% Acuity Brands, Inc. 174 38,901 AMETEK, Inc. 1,751 77,219 ELECTRONIC COMPONENTS—1.4% Dolby Laboratories Inc., Cl. A 2,348 FINANCIAL EXCHANGES & DATA—1.5% MarketAxess Holdings, Inc. 807 FOOD DISTRIBUTORS—1.9% Performance Food Group Co.* 6,543 GENERAL MERCHANDISE STORES—2.0% Dollar Tree, Inc.* 2,195 HEALTH CARE EQUIPMENT—5.5% DexCom, Inc.* 1,596 124,871 Edwards Lifesciences Corp.* 912 86,841 STERIS PLC. 3,455 230,863 HEALTH CARE FACILITIES—5.4% Amsurg Corp.* 3,585 214,204 - 35 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) VCA Antech, Inc.* 3,662 $ 225,066 HEALTH CARE TECHNOLOGY—2.5% Medidata Solutions, Inc.* 4,194 HOUSEWARES & SPECIALTIES—3.2% Newell Brands, Inc. 5,465 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.5% WageWorks, Inc.* 2,006 INTERNET SOFTWARE & SERVICES—2.3% Facebook, Inc., Cl. A* 1,419 LEISURE PRODUCTS—1.9% Coach, Inc. 4,236 MANAGED HEALTH CARE—1.8% Centene Corp.* 2,376 METAL & GLASS CONTAINERS—1.1% Ball Corp. 1,101 PACKAGED FOODS & MEATS—0.9% ConAgra Foods, Inc. 1,591 RESEARCH & CONSULTING SERVICES—2.5% Verisk Analytics, Inc., Cl. A* 2,442 SEMICONDUCTORS—6.8% Cavium Networks, Inc.* 2,017 113,860 Microsemi Corp.* 5,589 235,464 Skyworks Solutions, Inc. 2,604 200,352 SPECIALIZED CONSUMER SERVICES—1.9% ServiceMaster Global Holdings, Inc.* 4,311 SPECIALTY CHEMICALS—4.2% Axalta Coating Systems Ltd.* 4,957 124,520 The Sherwin-Williams Co. 354 86,680 WR Grace & Co. 1,922 128,697 SYSTEMS SOFTWARE—3.8% ServiceNow, Inc.* 2,671 234,808 TubeMogul, Inc.* 10,424 76,095 TRADING COMPANIES & DISTRIBUTORS—3.1% HD Supply Holdings, Inc.* 7,697 TRUCKING—0.8% Old Dominion Freight Line, Inc.* 833 TOTAL COMMON STOCKS (Cost $6,753,261) - 36 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments October 31, 2016 (Continued) MASTER LIMITED PARTNERSHIP—1.3% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.3% The Blackstone Group LP. 4,113 $ (Cost $132,024) REAL ESTATE INVESTMENT TRUST—5.5% SHARES VALUE MORTGAGE—2.2% Blackstone Mortgage Trust, Inc., Cl. A 5,893 SPECIALIZED—3.3% Crown Castle International Corp. 2,949 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $415,776) Total Investments (Cost $7,301,061) (a) 89.7 % Other Assets in Excess of Liabilities 10.3 % NET ASSETS 100.0 % $ (a) At October 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $7,321,355, amounted to $50,232 which consisted of aggregate gross unrealized appreciation of $437,717 and aggregate gross unrealized depreciation of $487,949. * Non-income producing security. Industry classifications are unaudited. See Notes to Financial Statements. - 37 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments October 31, 2016 COMMON STOCKS—69.7% SHARES VALUE APPAREL ACCESSORIES & LUXURY GOODS—0.8% Ralph Lauren Corp. + 6,935 $ APPLICATION SOFTWARE—2.1% Blackbaud, Inc. 7,180 440,852 Guidewire Software, Inc.* 6,498 373,310 Mobileye NV* 10,184 378,641 salesforce.com, Inc.* 6,940 521,611 ASSET MANAGEMENT & CUSTODY BANKS—1.8% Affiliated Managers Group, Inc.* + 4,580 607,583 WisdomTree Investments, Inc. + 101,719 872,749 BIOTECHNOLOGY—3.7% ACADIA Pharmaceuticals, Inc.* 24,499 571,072 Alexion Pharmaceuticals, Inc.* 3,504 457,272 BioMarin Pharmaceutical, Inc.* 8,662 697,464 Celgene Corp.* 5,866 599,388 Incyte Corp.* 4,792 416,760 Vertex Pharmaceuticals, Inc.* + 4,153 315,047 BREWERS—1.6% Molson Coors Brewing Co., Cl. B + 12,364 BROADCASTING—1.1% CBS Corp., Cl. B + 16,580 CABLE & SATELLITE—2.3% Comcast Corporation, Cl. A + 30,177 COMMUNICATIONS EQUIPMENT—0.8% Finisar Corp.* 19,945 546,094 Quantenna Communications, Inc.* 7,443 111,496 CONSUMER FINANCE—1.3% LendingClub Corp.* + 210,419 DATA PROCESSING & OUTSOURCED SERVICES—3.5% Euronet Worldwide, Inc.* + 8,035 639,184 Visa, Inc., Cl. A + 26,925 2,221,582 ELECTRONIC MANUFACTURING SERVICES—1.0% Trimble, Inc.* 30,038 FINANCIAL EXCHANGES & DATA—0.5% CME Group, Inc. 4,180 GENERAL MERCHANDISE STORES—0.4% Dollar Tree, Inc.* 4,737 HEALTH CARE EQUIPMENT—3.0% Abaxis, Inc. 8,935 426,557 Cantel Medical Corp. 13,319 948,712 - 38 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) DexCom, Inc.* 7,807 $ 610,820 Edwards Lifesciences Corp.* 5,374 511,712 HEALTH CARE SUPPLIES—1.4% Endologix, Inc.* 36,095 377,554 Neogen Corp.* 15,135 797,463 HEALTH CARE TECHNOLOGY—0.9% Medidata Solutions, Inc.* 15,945 HOME ENTERTAINMENT SOFTWARE—1.0% Activision Blizzard, Inc. 10,663 460,322 Electronic Arts, Inc.* 5,020 394,170 HOTELS RESORTS & CRUISE LINES—0.5% Norwegian Cruise Line Holdings Ltd.* + 11,141 HOUSEWARES & SPECIALTIES—1.1% Newell Brands, Inc. 17,904 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.5% On Assignment, Inc.* 12,080 INDUSTRIAL CONGLOMERATES—1.3% Honeywell International, Inc. + 9,355 INTERNET RETAIL—2.7% Amazon.com, Inc.* + 2,791 INTERNET SOFTWARE & SERVICES—10.7% Alibaba Group Holding Ltd.#* 8,055 819,113 Alphabet, Inc., Cl. C* + 3,983 3,124,823 eBay, Inc.* 13,134 374,450 Facebook, Inc., Cl. A* + 10,317 1,351,424 GrubHub, Inc.* 22,530 858,618 Match Group, Inc.* 30,528 551,336 Palantir Technologies, Inc., Cl. A* ,@ 6,606 50,536 SPS Commerce, Inc.* 5,309 331,175 Tencent Holdings Ltd. 13,665 362,152 Yahoo! Inc.* + 22,174 921,330 INVESTMENT BANKING & BROKERAGE—0.5% Morgan Stanley 12,495 LIFE SCIENCES TOOLS & SERVICES—3.8% Bio-Techne Corp. 19,913 2,070,753 Thermo Fisher Scientific, Inc. + 6,860 1,008,626 MANAGED HEALTH CARE—1.0% UnitedHealth Group, Inc. + 5,865 - 39 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MOVIES & ENTERTAINMENT—1.0% Lions Gate Entertainment Corp. 39,088 $ OIL & GAS EXPLORATION & PRODUCTION—1.2% Anadarko Petroleum Corp. 8,275 491,866 EOG Resources, Inc. 5,319 480,944 PACKAGED FOODS & MEATS—0.5% Hain Celestial Group, Inc.* 11,980 PHARMACEUTICALS—1.2% Allergan PLC.* 4,835 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 5,239 RESTAURANTS—1.8% Shake Shack, Inc., Cl. A* + 26,402 841,960 Wingstop, Inc. + 23,080 617,621 SEMICONDUCTORS—3.8% Broadcom Ltd. + 6,042 1,028,832 Microsemi Corp.* + 11,265 474,594 NXP Semiconductors NV* + 7,621 762,100 Skyworks Solutions, Inc. 11,300 869,422 SOFT DRINKS—2.0% PepsiCo, Inc. + 15,074 SYSTEMS SOFTWARE—3.5% Microsoft Corp. + 29,283 1,754,637 ServiceNow, Inc.* 6,653 584,865 TubeMogul, Inc.* + 69,788 509,453 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.1% Apple, Inc. + 22,589 TOBACCO—1.0% Philip Morris International, Inc. + 8,344 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* + 19,290 TOTAL COMMON STOCKS (Cost $53,335,498) PREFERRED STOCKS—0.9% SHARES VALUE BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc., Series D* ,@,(a) 41,418 167,328 Tolero Pharmaceuticals, Inc., Series B* ,@,(a) 106,120 136,895 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 26,941 206,099 - 40 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments October 31, 2016 (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Palantir Technologies, Inc., Cl. D* ,@ 3,510 $ 26,851 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 2,964 TOTAL PREFERRED STOCKS (Cost $803,533) RIGHTS—0.0% SHARES VALUE BIOTECHNOLOGY—0.0% Adolor Corp., CPR, 12/31/2049* ,@,(b) 49,870 – (Cost $–) – MASTER LIMITED PARTNERSHIP—1.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.2% The Blackstone Group LP. + 41,209 (Cost $1,094,061) REAL ESTATE INVESTMENT TRUST—4.1% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 16,021 SPECIALIZED—3.5% Crown Castle International Corp. + 19,399 1,765,115 Lamar Advertising Co., Cl. A 17,401 1,104,094 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,289,402) PURCHASED OPTIONS—0.1% CONTRACTS VALUE CALL OPTIONS—0.0% Twitter, Inc. /December/ 23* 469 13,601 (Cost $90,029) PUT OPTIONS—0.1% S&P 500/ December/2075 20 62,000 (Cost $61,446) TOTAL PURCHASED OPTIONS (Cost $151,475) U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING PRINCIPAL MORTGAGE-BACKED)—36.5% AMOUNT VALUE United States Treasury Bill, 0.00%, 11/17/16 30,000,000 (Cost $29,996,464) - 41 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments October 31, 2016 (Continued) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 159,212 $ (Cost $159,212) Total Investments (Cost $88,829,645) (c) 112.7 % Liabilities in Excess of Other Assets (12.7 )% ) NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities Note 11. (b) Right - Contingent Payment Right granted December 13, 2011 and may not be sold. Right is deemed to be illiquid and represents 0.0% of the net assets of the Fund. (c) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $91,372,496, amounted to $1,149,279 which consisted of aggregate gross unrealized appreciation of 280 and aggregate gross unrealized depreciation of $5,898,001. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 Adolor Corp., CPR , 12/31/2049 10/24/11 $ 0 % $ 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % 0. 25 % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 922,213 1.12 % + All or a portion of this security is held as collateral for securities sold short. Industry classifications are unaudited. See Notes to Financial Statements. - 42 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short October 31, 2016 COMMON STOCKS—-21.3% SHARES VALUE AGRICULTURAL & FARM MACHINERY—-0.4% Deere & Co. (3,360 ) $ ) AIR FREIGHT & LOGISTICS—-0.2% Expeditors International of Washington, Inc. (3,304 ) ) AIRLINES—-0.2% JetBlue Airways Corp.* (10,355 ) ) APPAREL ACCESSORIES & LUXURY GOODS—-0.2% Carter's, Inc. (1,439 ) ) APPAREL RETAIL—-0.2% The Children's Place Retail Stores, Inc. (2,239 ) ) APPLICATION SOFTWARE—-1.0% Citrix Systems, Inc.* (5,620 ) (476,576 ) Workday, Inc., Cl. A* (4,221 ) (365,876 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.6% Ameriprise Financial, Inc. (2,570 ) (227,162 ) T. Rowe Price Group, Inc. (3,930 ) (251,559 ) ) AUTO PARTS & EQUIPMENT—-0.4% Gentex Corp. (20,875 ) ) BIOTECHNOLOGY—-0.8% Alkermes PLC.* (5,090 ) (256,587 ) Genomic Health, Inc.* (7,605 ) (226,705 ) Seattle Genetics, Inc.* (2,491 ) (128,785 ) ) BROADCASTING—-0.3% Scripps Networks Interactive, Inc., Cl. A (4,314 ) ) BROADCASTING & CABLE TV—-0.2% Pandora Media, Inc.* (12,842 ) ) BUILDING PRODUCTS—-0.3% Lennox International, Inc. (1,745 ) ) CABLE & SATELLITE—-0.3% AMC Networks, Inc.* (4,443 ) ) CASINOS & GAMING—-0.6% Wynn Resorts Ltd. (5,165 ) ) COMPUTER & ELECTRONICS RETAIL—-0.5% Best Buy Co., Inc. (10,661 ) ) CONSUMER FINANCE—-0.3% Capital One Financial Corp. (3,525 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.7% Automatic Data Processing, Inc. (6,400 ) ) FOOD RETAIL—-0.2% Whole Foods Market, Inc. (6,615 ) ) GAS UTILITIES—-0.3% National Fuel Gas Co. (5,310 ) ) - 43 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE DISTRIBUTORS—-0.3% Patterson Cos., Inc. (6,565 ) $ ) HEALTH CARE EQUIPMENT—-0.7% Abbott Laboratories (3,970 ) (155,783 ) Globus Medical, Inc., Cl. A* (8,000 ) (177,040 ) ResMed, Inc. (3,920 ) (234,298 ) ) HEALTH CARE FACILITIES—-0.4% Healthsouth Corp. (7,220 ) ) HEALTH CARE SERVICES—-0.5% Express Scripts, Inc.* (5,616 ) ) HEALTH CARE SUPPLIES—-0.2% The Cooper Cos., Inc. (945 ) ) HEALTH CARE TECHNOLOGY—-0.3% Cerner Corp.* (3,583 ) ) HOTELS RESORTS & CRUISE LINES—-0.3% Hilton Worldwide Holdings, Inc. (9,168 ) ) HOUSEWARES & SPECIALTIES—-0.1% Tupperware Brands Corp. (1,969 ) ) INSURANCE BROKERS—-0.6% Aon PLC. (4,620 ) ) INTEGRATED OIL & GAS—-0.5% Exxon Mobil Corp. (3,120 ) (259,958 ) Statoil ASA# (11,545 ) (187,491 ) ) INTERNET SOFTWARE & SERVICES—-0.8% Cimpress NV* (3,135 ) (260,989 ) VeriSign, Inc.* (2,220 ) (186,524 ) WebMD Health Corp.* (4,150 ) (203,890 ) ) IT CONSULTING & OTHER SERVICES—-0.9% Accenture PLC., Cl. A (3,880 ) (451,011 ) Gartner, Inc.* (2,975 ) (255,969 ) ) LEISURE PRODUCTS—-0.1% Polaris Industries, Inc. (1,435 ) ) LIFE SCIENCES TOOLS & SERVICES—-0.2% Quintiles Transnational Holdings, Inc.* (1,722 ) ) MANAGED HEALTH CARE—-0.3% Anthem, Inc. (2,320 ) ) MARKET INDICES—-1.3% iShares Russell 2000 Growth (3,115 ) (435,695 ) Powershares QQQ Trust Series 1 (5,535 ) (647,540 ) ) - 44 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MOTORCYCLE MANUFACTURERS—-0.2% Harley-Davidson, Inc. (3,427 ) $ ) OIL & GAS REFINING & MARKETING—-0.4% Phillips 66 (3,505 ) ) REGIONAL BANKS—-0.8% Cullen/Frost Bankers, Inc. (5,599 ) (425,468 ) Hancock Holding Co. (7,140 ) (239,547 ) ) RESTAURANTS—-1.2% Brinker International, Inc. (3,280 ) (161,507 ) Chuy's Holdings, Inc.* (6,420 ) (182,328 ) Restaurant Brands International, Inc. (5,305 ) (235,913 ) Texas Roadhouse, Inc. (5,455 ) (221,037 ) Zoe's Kitchen, Inc.* (8,195 ) (185,781 ) ) SEMICONDUCTORS—-0.7% Analog Devices, Inc. (2,760 ) (176,916 ) Qorvo, Inc.* (2,670 ) (148,586 ) Taiwan Semiconductor Manufacturing Co., Ltd.# (7,465 ) (232,161 ) ) SPECIALTY CHEMICALS—-0.3% The Valspar Corp. (2,615 ) ) SPECIALTY STORES—-0.3% Sally Beauty Holdings, Inc.* (8,870 ) ) SYSTEMS SOFTWARE—-1.1% Check Point Software Technologies Ltd.* (6,900 ) (583,464 ) Oracle Corp. (4,705 ) (180,766 ) Tableau Software, Inc., Cl. A* (3,211 ) (154,289 ) ) TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—-0.2% Electronics For Imaging, Inc.* (4,404 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.5% WW Grainger, Inc. (1,925 ) ) TRUCKING—-0.4% Ryder System, Inc. (5,080 ) ) TOTAL COMMON STOCKS (Proceeds$17,152,655) $ ) REAL ESTATE INVESTMENT TRUST—-0.8% SHARES VALUE OFFICE REITS—-0.3% Boston Properties, Inc. (2,040 ) ) RETAIL REITS—-0.3% Simon Property Group, Inc. (1,255 ) ) SPECIALIZED REITS—-0.2% Host Hotels & Resorts, Inc. (13,449 ) ) TOTAL REAL ESTATE INVESTMENT TRUST - 45 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short October 31, 2016 (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED REITS—(CONT.) (Proceeds$694,544) $ ) Total (Proceeds $17,847,199) $ ) * Non-income producing security. # American Depositary Receipts. Industry classifications are unaudited. See Notes to Financial Statements. - 46 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments October 31, 2016 COMMON STOCKS—95.4% SHARES VALUE BRAZIL—7.3% DEPARTMENT STORES—0.9% Lojas Renner SA* 42,154 $ 356,426 DIVERSIFIED BANKS—1.0% Banco Bradesco SA* 38,819 406,516 DIVERSIFIED REAL ESTATE ACTIVITIES—1.1% BR Malls Participacoes SA* 113,328 453,561 DRUG RETAIL—0.4% Raia Drogasil SA 7,500 166,429 INDEPENDENT POWER AND RENEWABLE ENERGY—0.9% AES Tiete Energia SA 72,920 377,702 MULTI-LINE INSURANCE—1.1% BB Seguridade Participacoes SA 42,217 424,913 PERSONAL PRODUCTS—0.5% Hypermarcas SA 23,915 200,412 RAILROADS—0.8% Rumo Logistica Operadora Multimodal SA* 144,622 323,370 STEEL—0.6% Gerdau SA* 74,786 258,089 TOTAL BRAZIL (Cost $2,483,864) CHILE—0.5% SOFT DRINKS—0.5% Embotelladora Andina SA 54,341 220,444 (Cost $185,443) CHINA—18.5% APPAREL ACCESSORIES & LUXURY GOODS—1.0% Li Ning Co., Ltd.* 578,500 413,155 COMMODITY CHEMICALS—0.8% Green Seal Holdings Ltd. 64,000 339,825 CONSTRUCTION MATERIALS—0.8% Anhui Conch Cement Co., Ltd. 115,500 319,230 DIVERSIFIED BANKS—1.6% China Construction Bank Corp. 905,700 661,381 ELECTRICAL COMPONENTS & EQUIPMENT—0.7% Byd Co., Ltd. 44,500 292,957 ELECTRONIC MANUFACTURING SERVICES—0.5% FIH Mobile Ltd. 567,000 187,111 HEALTH CARE FACILITIES—0.7% Phoenix Healthcare Group Co., Ltd. 183,413 291,458 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.8% Huaneng Renewables Corp., Ltd. 1,002,360 335,870 INTEGRATED OIL & GAS—2.0% China Petroleum & Chemical Corp. 595,023 430,318 - 47 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CHINA—(CONT.) INTEGRATED OIL & GAS—(CONT.) PetroChina Co., Ltd. 558,000 $ 381,801 INTERNET RETAIL—0.7% JD.com, Inc.#* 11,446 297,024 INTERNET SOFTWARE & SERVICES—7.8% Alibaba Group Holding Ltd.#* 12,469 1,267,973 Tencent Holdings Ltd. 70,907 1,879,189 LIFE & HEALTH INSURANCE—1.1% Ping An Insurance Group Co., of China Ltd. 80,032 421,247 TOTAL CHINA (Cost $6,435,273) COLOMBIA—0.9% CONSTRUCTION MATERIALS—0.9% Cementos Argos SA 100,657 366,904 (Cost $399,859) HONG KONG—6.8% CONSTRUCTION & ENGINEERING—1.0% China State Construction International Holdings Ltd. 285,368 416,306 INDUSTRIAL CONGLOMERATES—1.0% China Everbright International Ltd. 332,299 397,238 LIFE & HEALTH INSURANCE—1.3% AIA Group Ltd. 81,319 511,575 MOVIES & ENTERTAINMENT—0.4% IMAX China Holding, Inc.* (a) 35,000 165,485 PACKAGED FOODS & MEATS—0.8% China Mengniu Dairy Co., Ltd. 171,000 323,020 REAL ESTATE DEVELOPMENT—0.5% China Overseas Land & Investment Ltd. 67,033 205,783 WIRELESS TELECOMMUNICATION SERVICES—1.8% China Mobile Ltd. 65,230 747,296 TOTAL HONG KONG (Cost $2,863,122) INDIA—9.5% ALUMINUM—0.5% Hindalco Industries Ltd. 99,125 223,206 AUTOMOBILE MANUFACTURERS—1.2% Maruti Suzuki India Ltd. 5,317 470,599 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.9% Tata Motors Ltd.# 9,405 370,651 CONSTRUCTION MATERIALS—1.0% Shree Cement Ltd. 1,557 394,379 DIVERSIFIED BANKS—2.5% HDFC Bank Ltd. 31,809 712,787 - 48 - THE ALGER FUNDS II |ALGER EMERGING MARKETS FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) DIVERSIFIED BANKS—(CONT.) Kotak Mahindra Bank Ltd. 25,108 $ 308,759 PHARMACEUTICALS—2.4% Aurobindo Pharma Ltd. 53,760 659,519 Sun Pharmaceutical Industries Ltd. 29,019 325,730 TOBACCO—1.0% ITC Ltd.* 111,854 405,500 TOTAL INDIA (Cost $3,225,066) INDONESIA—3.4% ALTERNATIVE CARRIERS—0.5% Tower Bersama Infrastructure Tbk PT 468,000 214,240 AUTOMOBILE MANUFACTURERS—1.0% Astra International Tbk PT 614,200 387,503 DIVERSIFIED BANKS—0.9% Bank Rakyat Indonesia Persero Tbk., PT 410,069 382,910 HEALTH CARE FACILITIES—1.0% Mitra Keluarga Karyasehat Tbk PT 1,835,100 390,941 TOTAL INDONESIA (Cost $1,279,447) ISRAEL—0.9% OIL & GAS REFINING & MARKETING—0.9% Reliance Industries Ltd. 22,218 350,092 (Cost $335,667) LUXEMBOURG—1.9% APPLICATION SOFTWARE—1.0% Globant SA* 9,205 400,417 PACKAGED FOODS & MEATS—0.9% Adecoagro SA* 32,423 356,653 TOTAL LUXEMBOURG (Cost $653,177) MACAU—0.4% CASINOS & GAMING—0.4% Sands China Ltd. 41,045 178,124 (Cost $181,857) MALAYSIA—1.2% COMMODITY CHEMICALS—0.6% Petronas Chemicals Group Bhd 145,700 243,053 CONSTRUCTION & ENGINEERING—0.6% IJM Corp., Bhd 327,400 257,638 TOTAL MALAYSIA (Cost $502,203) - 49 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MEXICO—4.5% AIRLINES—0.5% Controladora Vuela Cia de Aviacion SAB de CV#* 11,565 $ 221,007 DIVERSIFIED BANKS—2.0% Banregio Grupo Financiero SAB de CV* 65,778 431,165 Grupo Financiero Banorte SAB de CV 64,760 382,040 DIVERSIFIED REAL ESTATE ACTIVITIES—1.0% Corp Inmobiliaria Vesta SAB de CV 255,888 386,800 SPECIALIZED FINANCE—1.0% Unifin Financiera SAB de CV SOFOM ENR 135,799 401,998 TOTAL MEXICO (Cost $1,703,679) NETHERLAND—2.5% FOOD RETAIL—1.7% X5 Retail Group NV*,(b) 22,749 678,067 INTERNET SOFTWARE & SERVICES—0.8% Yandex NV* 16,543 325,731 TOTAL NETHERLAND (Cost $804,556) PERU—0.6% DIVERSIFIED METALS & MINING—0.6% Cia de Minas Buenaventura SAA#* 16,853 223,976 (Cost $210,943) PHILIPPINES—1.2% HOTELS RESORTS & CRUISE LINES—0.6% Bloomberry Resorts Corp.* 1,959,900 239,176 MULTI-SECTOR HOLDINGS—0.6% Metro Pacific Investments Corp. 1,740,500 259,145 TOTAL PHILIPPINES (Cost $453,876) RUSSIA—0.7% WIRELESS TELECOMMUNICATION SERVICES—0.7% VimpelCom Ltd.# 84,305 281,579 (Cost $295,493) SOUTH AFRICA—4.6% CABLE & SATELLITE—2.2% Naspers Ltd. 5,485 918,544 DIVERSIFIED BANKS—0.8% Capitec Bank Holdings Ltd.* 6,607 335,362 PAPER & FOREST PRODUCTS—0.7% Sappi Ltd.* 49,519 275,511 PHARMACEUTICALS—0.9% Aspen Pharmacare Holdings Ltd. 16,125 351,245 TOTAL SOUTH AFRICA (Cost $1,574,535) - 50 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—14.0% AUTO PARTS & EQUIPMENT—1.2% Mando Corp. 2,088 $ 488,402 BIOTECHNOLOGY—0.6% Hugel, Inc.* 761 227,972 COMMODITY CHEMICALS—0.9% LG Chem Ltd. 1,686 362,276 DIVERSIFIED BANKS—1.1% KB Financial Group, Inc. 11,687 432,803 DIVERSIFIED METALS & MINING—0.5% Korea Zinc Co., Ltd.* 537 213,318 HOUSEHOLD PRODUCTS—0.6% LG Household & Health Care Ltd.* 334 239,027 INDUSTRIAL MACHINERY—0.8% Viatron Technologies, Inc. 17,515 308,246 PACKAGED FOODS & MEATS—0.6% CJ CheilJedang Corp. 787 240,199 PERSONAL PRODUCTS—0.5% Amorepacific Corp.* 696 218,150 PROPERTY & CASUALTY INSURANCE—1.2% Hyundai Marine & Fire Insurance Co., Ltd.* 15,814 488,348 SEMICONDUCTORS—5.3% Samsung Electronics Co., Ltd. 1,350 1,931,779 SK Hynix, Inc. 6,089 217,877 TRUCKING—0.7% CJ Korea Express Corp.* 1,698 298,401 TOTAL SOUTH KOREA (Cost $5,277,692) SWITZERLAND—1.5% IT CONSULTING & OTHER SERVICES—1.5% Luxoft Holding, Inc.* 11,077 587,081 (Cost $500,131) TAIWAN—10.9% COMPUTER STORAGE & PERIPHERALS—1.3% Primax Electronics Ltd. 333,000 527,131 DIVERSIFIED BANKS—1.0% E.Sun Financial Holding Co., Ltd.* 732,060 416,123 ELECTRONIC EQUIPMENT MANUFACTURERS—0.9% Egis Technology, Inc.* 51,000 369,668 ENVIRONMENTAL & FACILITIES SERVICES—0.8% Sunny Friend Environmental Technology Co., Ltd. 94,000 336,457 RESTAURANTS—0.9% Gourmet Master Co., Ltd. 39,650 356,146 SEMICONDUCTORS—3.7% ASPEED Technology, Inc. 20,079 289,504 - 51 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TAIWAN—(CONT.) SEMICONDUCTORS—(CONT.) eMemory Technology, Inc. 27,000 $ 286,306 Silergy Corp.* 28,000 408,329 Sitronix Technology Corp.* 134,000 496,306 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.2% Ennoconn Corp. 31,000 491,686 TEXTILES—1.1% Eclat Textile Co., Ltd.* 38,000 430,975 TOTAL TAIWAN (Cost $3,987,129) THAILAND—1.9% CONSTRUCTION & ENGINEERING—1.1% Sino-Thai Engineering & Construction PCL* 627,077 455,957 OIL & GAS EXPLORATION & PRODUCTION—0.8% PTT Exploration & Production PCL 131,085 309,808 TOTAL THAILAND (Cost $658,232) TURKEY—0.4% DIVERSIFIED BANKS—0.4% Turkiye Garanti Bankasi AS 59,828 162,800 (Cost $175,371) UNITED KINGDOM—1.3% DIVERSIFIED METALS & MINING—0.5% Antofagasta PLC. 28,833 191,778 HEALTH CARE FACILITIES—0.8% NMC Health PLC. 19,183 343,057 TOTAL UNITED KINGDOM (Cost $499,187) TOTAL COMMON STOCKS (Cost $34,685,802) PREFERRED STOCKS—1.0% SHARES VALUE BRAZIL—1.0% INTEGRATED OIL & GAS—1.0% Petroleo Brasileiro SA* 71,548 396,362 (Cost $311,791) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE UNITED STATES—0.1% CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 43,241 44,932 (Cost $43,241) Total Investments (Cost $35,040,834) (c) 96.5 % 39,151,259 Other Assets in Excess of Liabilities 3.5 % 1,430,569 NET ASSETS 100.0 % $ - 52 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments October 31, 2016 (Continued) # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 0.4% of the net assets of the Portfolio. (b) Global Depositary Receipts. (c) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $35,182,679, amounted to $3,968,580 which consisted of aggregate gross unrealized appreciation of $ 4,953,659 and aggregate gross unrealized depreciation of $985,079. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 JS Kred SPV I, LLC. 06/26/15 $ % $ % Total $ 44,932 0.11 % Industry classifications are unaudited. See Notes to Financial Statements. - 53 - THE ALGER FUNDS II Statement of Assets and Liabilities October 31, 2016 Alger Spectra Fund Alger Green Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 5,107,536,960 $ 63,156,472 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 15,646,063 62,019 Cash and cash equivalents (a) 152,679,641 2,149,409 Receivable for investment securities sold 136,793,411 83,665 Receivable for shares of beneficial interest sold 7,720,650 64,201 Dividends and interest receivable 1,676,267 46,508 Receivable from Investment Manager — 1,513 Prepaid expenses 523,106 56,839 Total Assets 5,422,576,098 65,620,626 LIABILITIES: Securities sold short, at value ‡ 153,118,097 — Payable for investment securities purchased 75,616,556 — Payable for shares of beneficial interest redeemed 10,561,724 29,007 Accrued investment advisory fees 3,514,136 40,140 Accrued transfer agent fees 1,435,958 37,790 Accrued distribution fees 1,336,658 17,719 Accrued administrative fees 123,591 1,555 Accrued shareholder administrative fees 58,857 772 Accrued other expenses 450,769 31,301 Total Liabilities 246,216,346 158,284 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 4,509,343,504 44,141,752 Undistributed net investment income (accumulated loss) (8,808,584 ) 6,127 Undistributed net realized gain 23,336,486 2,520,305 Net unrealized appreciation on investments 652,488,346 18,794,158 NET ASSETS $ $ * Identified cost $ 4,458,459,087 $ 44,344,645 ** Identified cost $ 17,583,831 $ 79,688 ‡ Proceeds received on short sales $ 158,466,339 $ — (a) Includes restricted cash held as collateral for short sales $ 85,511,422 $ — See Notes to Financial Statements. - 54 - THE ALGER FUNDS II Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Spectra Fund Alger Green Fund NET ASSETS BY CLASS: Class A $ 1,635,495,154 $ 31,321,165 Class C $ 815,694,149 $ 5,580,489 Class I $ 1,222,782,786 $ 28,461,356 Class Z $ 1,502,387,663 $ 99,332 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 96,736,157 3,425,753 Class C 51,639,914 651,653 Class I 71,683,875 3,116,438 Class Z 87,318,339 10,870 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 16.91 $ 9.14 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 17.84 $ 9.65 Class C — Net Asset Value Per Share Class C $ 15.80 $ 8.56 Class I — Net Asset Value Per Share Class I $ 17.06 $ 9.13 Class Z — Net Asset Value Per Share Class Z $ 17.21 $ 9.14 See Notes to Financial Statements. - 55 - THE ALGER FUNDS II Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 7,271,123 $ 92,217,552 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments — 304,223 Cash and cash equivalents (a) 734,722 8,304,197 Receivable for investment securities sold 160,329 458,061 Receivable for shares of beneficial interest sold — 47,646 Dividends and interest receivable 12,415 7,497 Receivable from Investment Manager 10,550 — Prepaid expenses 52,522 52,995 Total Assets 8,241,661 101,392,171 LIABILITIES: Securities sold short, at value ‡ — 18,169,806 Payable for investment securities purchased 100,209 745,641 Payable for shares of beneficial interest redeemed — 210,017 Accrued investment advisory fees 5,223 86,018 Accrued transfer agent fees 2,908 20,082 Accrued distribution fees 1,960 12,983 Accrued administrative fees 192 1,971 Accrued shareholder administrative fees 106 928 Dividends payable — 9,268 Accrued other expenses 23,684 37,490 Total Liabilities 134,282 19,294,204 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 8,276,498 82,226,298 Undistributed net investment income (accumulated loss) (1,777 ) (1,202,940 ) Undistributed net realized gain (accumulated realized loss) (137,404 ) (2,294,913 ) Net unrealized appreciation (depreciation) on investments (29,938 ) 3,369,522 NET ASSETS $ $ * Identified cost $ 7,301,061 $ 88,323,195 ** Identified cost $ — $ 506,450 ‡ Proceeds received on short sales $ — $ 17,847,199 (a) Includes restricted cash held as collateral for short sales $ — $ 6,702,362 See Notes to Financial Statements. - 56 - THE ALGER FUNDS II Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund NET ASSETS BY CLASS: Class A $ 6,080,555 $ 30,030,711 Class C $ 352,262 $ 7,120,101 Class I $ 1,575,623 $ — Class Z $ 98,939 $ 44,947,155 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 544,593 2,582,658 Class C 33,592 643,095 Class I 141,556 — Class Z 8,889 3,800,448 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 11.17 $ 11.63 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 11.78 $ 12.27 Class C — Net Asset Value Per Share Class C $ 10.49 $ 11.07 Class I — Net Asset Value Per Share Class I $ 11.13 $ — Class Z — Net Asset Value Per Share Class Z $ 11.13 $ 11.83 See Notes to Financial Statements. - 57 - THE ALGER FUNDS II Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Emerging Markets Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 39,151,259 Cash and cash equivalents 1,113,130 Foreign cash † 499,398 Receivable for investment securities sold 653,990 Receivable for shares of beneficial interest sold 115,745 Dividends and interest receivable 7,484 Receivable from Investment Manager 12,069 Prepaid expenses 54,583 Total Assets 41,607,658 LIABILITIES: Payable for investment securities purchased 832,880 Payable for shares of beneficial interest redeemed 95,505 Foreign capital gain tax payable 3,185 Accrued investment advisory fees 30,626 Accrued transfer agent fees 9,134 Accrued distribution fees 6,632 Accrued administrative fees 936 Accrued shareholder administrative fees 389 Accrued other expenses 46,543 Total Liabilities 1,025,830 NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 41,720,961 Undistributed net investment income (accumulated loss) (75,312 ) Undistributed net realized gain (accumulated realized loss) (5,171,799 ) Net unrealized appreciation on investments 4,107,978 NET ASSETS $ * Identified cost $ 35,040,834 † Cost of foreign cash $ 498,328 See Notes to Financial Statements. - 58 - THE ALGER FUNDS II Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Emerging Markets Fund NET ASSETS BY CLASS: Class A $ 5,930,600 Class C $ 2,848,453 Class I $ 14,006,205 Class Y $ 114,133 Class Y-2 $ 114,165 Class Z $ 17,568,272 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 652,342 Class C 325,070 Class I 1,549,669 Class Y 12,598 Class Y-2 12,598 Class Z 1,926,426 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 9.09 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 9.59 Class C — Net Asset Value Per Share Class C $ 8.76 Class I — Net Asset Value Per Share Class I $ 9.04 Class Y — Net Asset Value Per Share Class Y $ 9.06 Class Y-2 — Net Asset Value Per Share Class Y-2 $ 9.06 Class Z — Net Asset Value Per Share Class Z $ 9.12 See Notes to Financial Statements. - 59 - THE ALGER FUNDS II Statement of Operations For the year ended October 31, 2016 Alger Spectra Fund Alger Green Fund INCOME: Dividends (net of foreign withholding taxes*) $ 67,542,463 $ 1,077,294 Interest from a ffiliate d securities – Note 11 7,579 95 Interest 223,985 7,466 Total Income 67,774,027 1,084,855 EXPENSES: Advisory fees — Note 3(a) 42,164,426 531,445 Distribution fees — Note 3(c) Class A 4,467,485 80,666 Class C 8,794,941 56,992 Class I 3,122,165 92,205 Shareholder administrative fees — Note 3(f) 714,314 9,952 Administration fees — Note 3(b) 1,487,726 20,584 Dividends on securities sold short 3,214,497 — Custodian fees 328,020 25,591 Interest expenses 21,075 — Borrowing fees on short sales 2,270,639 — Transfer agent fees and expenses — Note 3(f) 3,552,205 78,450 Printing fees 607,451 10,629 Professional fees 282,970 29,212 Registration fees 349,865 58,970 Trustee fees — Note 3(g) 220,497 3,121 Fund accounting fees 712,487 12,611 Miscellaneous 261,555 7,033 Total Expenses 72,572,318 1,017,461 Less, expense reimbursements/waivers — Note 3(a) — (1,513 ) Net Expenses 72,572,318 1,015,948 NET INVESTMENT INCOME (LOSS) (4,798,291 ) 68,907 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments 102,832,330 2,527,326 Net realized (loss) on foreign currency transactions (29,930 ) — Net realized gain on short sales 13,391,376 — Net change in unrealized (depreciation) on investmentsand foreign currency (126,993,528 ) (3,803,799 ) Net change in unrealized (depreciation) on short sales (10,662,241 ) — Net realized and unrealized (loss) on investments and foreign currency (21,461,993 ) (1,276,473 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ 275,849 $ 2,659 See Notes to Financial Statements. - 60 - THE ALGER FUNDS II Statement of Operations For the year ended October 31, 2016 (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund INCOME: Dividends (net of foreign withholding taxes*) $ 101,428 $ 898,357 Interest 1,047 64,485 Total Income 102,475 962,842 EXPENSES: Advisory fees — Note 3(a) 62,241 1,223,955 Distribution fees — Note 3(c) Class A 15,755 91,055 Class C 3,261 94,046 Class I 4,166 — Shareholder administrative fees — Note 3(f) 1,261 13,179 Administration fees — Note 3(b) 2,282 28,049 Dividends on securities sold short 94 360,626 Custodian fees 28,666 64,296 Interest expenses — 2,348 Borrowing fees on short sales — 235,337 Transfer agent fees and expenses — Note 3(f) 6,597 61,899 Printing fees 2,629 15,103 Professional fees 27,116 35,506 Registration fees 55,926 70,294 Trustee fees — Note 3(g) 328 4,086 Fund accounting fees 3,710 16,300 Miscellaneous 3,701 9,874 Total Expenses 217,733 2,325,953 Less, expense reimbursements/waivers — Note 3(a) (108,257 ) — Net Expenses 109,476 2,325,953 NET INVESTMENT LOSS (7,001 ) (1,363,111 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized (loss) on investments and purchased options (135,694 ) (1,366,908 ) Net realized gain (loss) on foreign currency transactions (4 ) 938 Net realized (loss) on short sales — (196,378 ) Net change in unrealized (depreciation) on investments, optionsand foreign currency (687,568 ) (1,154,453 ) Net change in unrealized (depreciation) on short sales — (800,931 ) Net realized and unrealized (loss) on investments, options, and foreign currency (823,266 ) (3,517,732 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ — $ 1,383 See Notes to Financial Statements. - 61 - THE ALGER FUNDS II Statement of Operations For the year ended October 31, 2016 (Continued) Alger Emerging Markets Fund INCOME: Dividends (net of foreign withholding taxes*) $ 459,195 Interest 1,192 Total Income 460,387 EXPENSES: Advisory fees — Note 3(a) 295,804 Distribution fees — Note 3(c) Class A 12,913 Class C 25,038 Class I 29,926 Shareholder administrative fees — Note 3(f) 3,476 Administration fees — Note 3(b) 8,190 Dividends on securities sold short 715 Custodian fees 139,246 Transfer agent fees and expenses — Note 3(f) 31,074 Printing fees 8,869 Professional fees 32,269 Registration fees 77,478 Trustee fees — Note 3(g) 1,216 Fund accounting fees 8,899 Miscellaneous 25,037 Total Expenses 700,150 Less, expense reimbursements/waivers — Note 3(a) (236,914 ) Net Expenses 463,236 NET INVESTMENT LOSS (2,849 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized (loss) on investments (1,253,898 ) Net realized (loss) on foreign currency transactions (9,853 ) Net change in unrealized appreciation on investmentsand foreign currency 3,303,433 Net realized and unrealized gain on investments and foreign currency 2,039,682 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Foreign withholding taxes $ 49,180 See Notes to Financial Statements. - 62 - THE ALGER FUNDS II Statements of Changes in Net Assets Alger Spectra Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment loss $ (4,798,291 ) $ (15,197,838 ) Net realized gain on investments and foreign currency 116,193,776 410,668,377 Net change in unrealized appreciation (depreciation) on investments and foreign currency (137,655,769 ) 42,404,519 Net increase (decrease) in net assets resulting from operations (26,260,284 ) 437,875,058 Dividends and distributions to shareholders from: Net realized gains: Class A (153,383,448 ) (232,068,288 ) Class C (78,165,865 ) (86,801,799 ) Class I (103,827,372 ) (129,154,885 ) Class Z (125,330,338 ) (115,269,367 ) Total dividends and distributions to shareholders (460,707,023 ) (563,294,339 ) Increase (decrease) from shares of beneficial interest transactions: Class A (438,733,857 ) 450,724,006 Class C 4,132,841 273,947,569 Class I 80,647,352 246,206,432 Class Z 429,073,682 286,905,857 Net increase from shares of beneficial interest transactions — Note 6(a) 75,120,018 1,257,783,864 Redemption Fees: Class A — 15,847 Class C — 5,723 Total Redemption Fees — Note 6(b) — 21,570 Total increase (decrease) (411,847,289 ) 1,132,386,153 Net Assets: Beginning of period 5,588,207,041 4,455,820,888 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (8,808,584 ) $ (19,169,843 ) See Notes to Financial Statements. - 63 - THE ALGER FUNDS II Statements of Changes in Net Assets (Continued) Alger Green Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment income (loss) $ 68,907 $ (94,568 ) Net realized gain on investments and foreign currency 2,527,326 1,079,283 Net change in unrealized appreciation (depreciation) on investments and foreign currency (3,803,799 ) 3,027,167 Net increase (decrease) in net assets resulting from operations (1,207,566 ) 4,011,882 Dividends and distributions to shareholders from: Net realized gains: Class A (447,261 ) (887,146 ) Class C (84,420 ) (153,204 ) Class I (591,290 ) (1,154,776 ) Total dividends and distributions to shareholders (1,122,971 ) (2,195,126 ) Increase (decrease) from shares of beneficial interest transactions: Class A (2,191,339 ) 1,803,130 Class C (178,579 ) 610,920 Class I (12,959,514 ) (19,046 ) Class Z 100,000 — Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (15,229,432 ) 2,395,004 Redemption Fees: Class A — 3 Total Redemption Fees — Note 6(b) — 3 Total increase (decrease) (17,559,969 ) 4,211,763 Net Assets: Beginning of period 83,022,311 78,810,548 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ 6,127 $ (30,136 ) See Notes to Financial Statements. - 64 - THE ALGER FUNDS II Statements of Changes in Net Assets (Continued) Alger Mid Cap Focus Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment loss $ (7,001 ) $ (62,383 ) Net realized gain (loss) on investments and foreign currency (135,698 ) 491,681 Net change in unrealized depreciation on investments and foreign currency (687,568 ) (282,575 ) Net increase (decrease) in net assets resulting from operations (830,267 ) 146,723 Dividends and distributions to shareholders from: Net investment income: Class A — (27,209 ) Class I — (11,760 ) Net realized gains: Class A (338,004 ) (461,447 ) Class C (17,866 ) (26,114 ) Class I (96,019 ) (136,646 ) Total dividends and distributions to shareholders (451,889 ) (663,176 ) Increase (decrease) from shares of beneficial interest transactions: Class A 341,524 630,791 Class C 67,925 (9,637 ) Class I (131,699 ) 104,867 Class Z 100,000 — Net increase from shares of beneficial interest transactions — Note 6(a) 377,750 726,021 Total increase (decrease) (904,406 ) 209,568 Net Assets: Beginning of period 9,011,785 8,802,217 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,777 ) $ (68,354 ) See Notes to Financial Statements. - 65 - THE ALGER FUNDS II Statements of Changes in Net Assets (Continued) Alger Dynamic Opportunities Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment loss $ (1,363,111 ) $ (1,396,566 ) Net realized gain (loss) on investments, options and foreign currency (1,562,348 ) 2,740,694 Net change in unrealized depreciation on investments, options and foreign currency (1,955,384 ) (295,072 ) Net increase (decrease) in net assets resulting from operations (4,880,843 ) 1,049,056 Dividends and distributions to shareholders from: Net realized gains: Class A (1,142,833 ) (2,281,541 ) Class C (294,452 ) (361,352 ) Class Z (1,894,964 ) (1,765,215 ) Total dividends and distributions to shareholders (3,332,249 ) (4,408,108 ) Increase (decrease) from shares of beneficial interest transactions: Class A (34,404,312 ) 20,842,186 Class C (2,230,730 ) 4,618,262 Class Z 2,311,254 18,433,053 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (34,323,788 ) 43,893,501 Redemption Fees: Class A — 508 Total Redemption Fees — Note 6(b) — 508 Total increase (decrease) (42,536,880 ) 40,534,957 Net Assets: Beginning of period 124,634,847 84,099,890 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,202,940 ) $ (1,238,473 ) See Notes to Financial Statements. - 66 - THE ALGER FUNDS II Statements of Changes in Net Assets (Continued) Alger Emerging Markets Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment loss $ (2,849 ) $ (82,913 ) Net realized loss on investments and foreign currency (1,263,751 ) (1,769,379 ) Net change in unrealized appreciation (depreciation) on investments and foreign currency 3,303,433 (921,805 ) Net increase (decrease) in net assets resulting from operations 2,036,833 (2,774,097 ) Dividends and distributions to shareholders from: Net investment income: Class A (4,867 ) — Class I (4,133 ) — Class Z (15,394 ) — Total dividends and distributions to shareholders (24,394 ) — Increase (decrease) from shares of beneficial interest transactions: Class A (2,594,517 ) 2,288,922 Class C 129,621 700,257 Class I 1,467,128 1,497,814 Class Y 100,000 — Class Y-2 100,000 — Class Z 12,407,873 1,046,389 Net increase from shares of beneficial interest transactions — Note 6(a) 11,610,105 5,533,382 Redemption Fees: Class A — 10 Class C — 3 Total Redemption Fees — Note 6(b) — 13 Total increase 13,622,544 2,759,298 Net Assets: Beginning of period 26,959,284 24,199,986 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (75,312 ) $ (134,693 ) See Notes to Financial Statements. - 67 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Spectra Fund Class A Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 18.45 $ 19.13 $ 17.37 $ 13.82 $ 12.35 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) (0.01 ) (0.04 ) (0.06 ) 0.05 0.02 Net realized and unrealized gain (loss) on investments (0.03 ) 1.74 2.82 3.91 1.66 Total from investment operations (0.04 ) 1.70 2.76 3.96 1.68 Dividends from net investment income – – – (0.09 ) – Distributions from net realized gains (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) Net asset value, end of period $ 16.91 $ 18.45 $ 19.13 $ 17.37 $ 13.82 Total return (ii) (0.36 )% 9.66 % 16.56 % 29.29 % 14.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,635,495 $ 2,243,901 $ 1,846,479 $ 1,866,317 $ 1,158,220 Ratio of gross expenses to average net assets 1.31% (iii) 1.34% (iv) 1.52% (v) 1.52% (vi) 1.49% (vii) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.31 % 1.34 % 1.52 % 1.52 % 1.49 % Ratio of net investment income (loss) to average net assets (0.05 )% (0.24 )% (0.35 )% 0.35 % 0.16 % Portfolio turnover rate 108.51 % 143.64 % 149.01 % 113.69 % 139.90 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. (iii) Includes 0.10% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (iv) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (v) Includes 0.27% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vi) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (vii) Includes 0.12% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 68 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Spectra Fund Class C Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 17.46 $ 18.35 $ 16.81 $ 13.43 $ 12.09 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.13 ) (0.18 ) (0.19 ) (0.07 ) (0.07 ) Net realized and unrealized gain (loss) on investments (0.03 ) 1.67 2.73 3.79 1.62 Total from investment operations (0.16 ) 1.49 2.54 3.72 1.55 Dividends from net investment income – – – (0.02 ) – Distributions from net realized gains (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) Net asset value, end of period $ 15.80 $ 17.46 $ 18.35 $ 16.81 $ 13.43 Total return (ii) (1.12 )% 8.84 % 15.69 % 28.38 % 13.12 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 815,694 $ 899,108 $ 650,438 $ 458,750 $ 242,972 Ratio of gross expenses to average net assets 2.07% (iii) 2.11% (iv) 2.27 % (v) 2.28% (vi) 2.24% (vii) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.07 % 2.11 % 2.27 % 2.28 % 2.24 % Ratio of net investment income (loss) to average net assets (0.82 )% (1.01 )% (1.12 )% (0.46 )% (0.57 )% Portfolio turnover rate 108.51 % 143.64 % 149.01 % 113.69 % 139.90 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. (iii) Includes 0.10% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (iv) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (v) Includes 0.28% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vi) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (vii) Includes 0.13% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 69 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Spectra Fund Class I Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 18.60 $ 19.27 $ 17.48 $ 13.92 $ 12.42 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) (0.01 ) (0.05 ) (0.06 ) 0.06 0.03 Net realized and unrealized gain (loss) on investments (0.03 ) 1.76 2.85 3.91 1.68 Total from investment operations (0.04 ) 1.71 2.79 3.97 1.71 Dividends from net investment income – – – (0.09 ) – Distributions from net realized gains (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) Net asset value, end of period $ 17.06 $ 18.60 $ 19.27 $ 17.48 $ 13.92 Total return (ii) (0.35 )% 9.65 % 16.63 % 29.30 % 14.07 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,222,783 $ 1,251,395 $ 1,030,304 $ 736,036 $ 431,557 Ratio of gross expenses to average net assets 1.29% (iii) 1.35% (iv) 1.50 % (v) 1.50% (vi) 1.43% (vii) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.29 % 1.35 % 1.50 % 1.50 % 1.43 % Ratio of net investment income (loss) to average net assets (0.05 )% (0.25 )% (0.35 )% 0.36 % 0.25 % Portfolio turnover rate 108.51 % 143.64 % 149.01 % 113.69 % 139.90 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. (iii) Includes 0.10% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (iv) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (v) Includes 0.28% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vi) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (vii) Includes 0.12% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 70 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Spectra Fund Class Z Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 18.70 $ 19.30 $ 17.46 $ 13.90 $ 12.38 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) 0.04 0.01 (0.02 ) 0.10 0.08 Net realized and unrealized gain (loss) on investments (0.03 ) 1.77 2.86 3.91 1.65 Total from investment operations 0.01 1.78 2.84 4.01 1.73 Dividends from net investment income – – – (0.13 ) – Distributions from net realized gains (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) Net asset value, end of period $ 17.21 $ 18.70 $ 19.30 $ 17.46 $ 13.90 Total return (ii) (0.06 )% 9.98 % 17.01 % 29.68 % 14.28 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,502,388 $ 1,193,803 $ 928,600 $ 367,709 $ 215,244 Ratio of gross expenses to average net assets 0.99% (iii) 1.04% (iv) 1.23 % (v) 1.20% (vi) 1.20% (vii) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 0.99 % 1.04 % 1.23 % 1.20 % 1.20 % Ratio of net investment income (loss) to average net assets 0.26 % 0.06 % (0.11 )% 0.65 % 0.60 % Portfolio turnover rate 108.51 % 143.64 % 149.01 % 113.69 % 139.90 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. (iii) Includes 0.10% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (iv) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (v) Includes 0.30% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vi) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (vii) Includes 0.17% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 71 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Green Fund Class A Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 9.36 $ 9.14 $ 8.78 $ 6.68 $ 6.01 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) 0.01 (0.01 ) – 0.01 0.01 Net realized and unrealized gain (loss) on investments (0.10 ) 0.49 0.69 2.10 0.66 Total from investment operations (0.09 ) 0.48 0.69 2.11 0.67 Dividends from net investment income – – – (0.01 ) – Distributions from net realized gains (0.13 ) (0.26 ) (0.33 ) – – Net asset value, end of period $ 9.14 $ 9.36 $ 9.14 $ 8.78 $ 6.68 Total return (ii) (1.03 )% 5.30 % 7.99 % 31.63 % 11.15 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 31,321 $ 34,213 $ 31,662 $ 30,586 $ 26,243 Ratio of gross expenses to average net assets 1.31 % 1.29 % 1.33 % 1.41 % 1.49 % Ratio of expense reimbursements to average net assets – – – (0.06 )% (0.17 )% Ratio of net expenses to average net assets 1.31 % 1.29 % 1.33 % 1.35 % 1.32 % Ratio of net investment income (loss) to average net assets 0.14 % (0.07 )% (0.05 )% 0.18 % 0.12 % Portfolio turnover rate 19.84 % 16.85 % 24.22 % 43.35 % 21.25 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 72 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Green Fund Class C Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.84 $ 8.71 $ 8.45 $ 6.47 $ 5.88 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.05 ) (0.07 ) (0.07 ) (0.05 ) (0.05 ) Net realized and unrealized gain (loss) on investments (0.10 ) 0.46 0.66 2.03 0.64 Total from investment operations (0.15 ) 0.39 0.59 1.98 0.59 Distributions from net realized gains (0.13 ) (0.26 ) (0.33 ) – – Net asset value, end of period $ 8.56 $ 8.84 $ 8.71 $ 8.45 $ 6.47 Total return (ii) (1.77 )% 4.51 % 7.09 % 30.45 % 10.03 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,581 $ 5,949 $ 5,261 $ 4,096 $ 2,484 Ratio of gross expenses to average net assets 2.09 % 2.07 % 2.09 % 2.16 % 2.31 % Ratio of expense reimbursements to average net assets – (0.10 )% Ratio of net expenses to average net assets 2.09 % 2.07 % 2.09 % 2.16 % 2.21 % Ratio of net investment income (loss) to average net assets (0.63 )% (0.85 )% (0.81 )% (0.69 )% (0.77 )% Portfolio turnover rate 19.84 % 16.85 % 24.22 % 43.35 % 21.25 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 73 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Green Fund Class I Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 9.35 $ 9.12 $ 8.77 $ 6.67 $ 6.01 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) 0.01 (0.01 ) – 0.01 0.01 Net realized and unrealized gain (loss) on investments (0.10 ) 0.50 0.68 2.10 0.65 Total from investment operations (0.09 ) 0.49 0.68 2.11 0.66 Dividends from net investment income – – – (ii) (0.01 ) – Distributions from net realized gains (0.13 ) (0.26 ) (0.33 ) – – Net asset value, end of period $ 9.13 $ 9.35 $ 9.12 $ 8.77 $ 6.67 Total return (iii) (1.03 )% 5.42 % 7.91 % 31.68 % 11.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 28,461 $ 42,860 $ 41,888 $ 35,108 $ 19,717 Ratio of gross expenses to average net assets 1.28 % 1.27 % 1.30 % 1.35 % 1.52 % Ratio of expense reimbursements to average net assets – (0.20 )% Ratio of net expenses to average net assets 1.28 % 1.27 % 1.30 % 1.35 % 1.32 % Ratio of net investment income (loss) to average net assets 0.16 % (0.05 )% (0.03 )% 0.14 % 0.10 % Portfolio turnover rate 19.84 % 16.85 % 24.22 % 43.35 % 21.25 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Amount was less than $0.005 per share. (iii) Does not reflect the effect of sales charges, if applicable. - 74 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Green Fund Class Z From 10/14/2016 (commencement of operations) to 10/31/2016 (i) Net asset value, beginning of period $ 9.20 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.01 Net realized and unrealized loss on investments (0.07 ) Total from investment operations (0.06 ) Net asset value, end of period $ 9.14 Total return (iii) (0.65 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 99 Ratio of gross expenses to average net assets 33.46 % Ratio of expense reimbursements to average net assets (32.56 )% Ratio of net expenses to average net assets 0.90 % Ratio of net investment income (loss) to average net assets 2.38 % Portfolio turnover rate 19.84 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 75 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Mid Cap Focus Fund Class A Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.97 $ 13.74 $ 13.86 $ 10.83 $ 9.85 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.01 ) (0.09 ) (0.06 ) (0.01 ) (0.03 ) Net realized and unrealized gain (loss) on investments (1.14 ) 0.34 1.33 3.66 1.01 Total from investment operations (1.15 ) 0.25 1.27 3.65 0.98 Dividends from net investment income – (0.06 ) – – – Distributions from net realized gains (0.65 ) (0.96 ) (1.39 ) (0.62 ) – Net asset value, end of period $ 11.17 $ 12.97 $ 13.74 $ 13.86 $ 10.83 Total return (ii) (9.26 )% 1.75 % 9.83 % 35.40 % 10.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 6,080 $ 6,707 $ 6,459 $ 4,766 $ 2,524 Ratio of gross expenses to average net assets 2.56 % 2.48 % 2.75 % 4.07 % 4.85 % Ratio of expense reimbursements to average net assets (1.27 )% (1.05 )% (1.45 )% (2.77 )% (3.58 )% Ratio of net expenses to average net assets 1.29 % 1.43 % 1.30 % 1.30 % 1.27 % Ratio of net investment income (loss) to average net assets (0.06 )% (0.66 )% (0.43 )% (0.07 )% (0.30 )% Portfolio turnover rate 111.74 % 106.86 % 170.12 % 158.26 % 158.39 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 76 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Mid Cap Focus Fund Class C Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.29 $ 13.09 $ 13.35 $ 10.51 $ 9.62 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.07 ) (0.15 ) (0.14 ) (0.09 ) (0.10 ) Net realized and unrealized gain (loss) on investments (1.08 ) 0.31 1.27 3.55 0.99 Total from investment operations (1.15 ) 0.16 1.13 3.46 0.89 Dividends from net investment income – Distributions from net realized gains (0.65 ) (0.96 ) (1.39 ) (0.62 ) – Net asset value, end of period $ 10.49 $ 12.29 $ 13.09 $ 13.35 $ 10.51 Total return (ii) (9.80 )% 1.14 % 9.09 % 34.63 % 9.25 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 352 $ 337 $ 368 $ 282 $ 184 Ratio of gross expenses to average net assets 3.55 % 3.41 % 3.53 % 5.49 % 6.00 % Ratio of expense reimbursements to average net assets (1.60 )% (1.46 )% (1.58 )% (3.54 )% (4.05 )% Ratio of net expenses to average net assets 1.95 % 1.95 % 1.95 % 1.95 % 1.95 % Ratio of net investment income (loss) to average net assets (0.67 )% (1.18 )% (1.08 )% (0.73 )% (0.99 )% Portfolio turnover rate 111.74 % 106.86 % 170.12 % 158.26 % 158.39 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 77 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Mid Cap Focus Fund Class I Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.93 $ 13.73 $ 13.85 $ 10.82 $ 9.84 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.01 ) (0.09 ) (0.06 ) (0.01 ) (0.03 ) Net realized and unrealized gain (loss) on investments (1.14 ) 0.33 1.33 3.66 1.01 Total from investment operations (1.15 ) 0.24 1.27 3.65 0.98 Dividends from net investment income – (0.08 ) – – – Distributions from net realized gains (0.65 ) (0.96 ) (1.39 ) (0.62 ) – Return of capital – Net asset value, end of period $ 11.13 $ 12.93 $ 13.73 $ 13.85 $ 10.82 Total return (ii) (9.29 )% 1.72 % 9.84 % 35.44 % 10.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,576 $ 1,968 $ 1,975 $ 1,815 $ 1,180 Ratio of gross expenses to average net assets 2.59 % 2.50 % 2.79 % 4.07 % 5.95 % Ratio of expense reimbursements to average net assets (1.29 )% (1.07 )% (1.49 )% (2.77 )% (4.68 )% Ratio of net expenses to average net assets 1.30 % 1.43 % 1.30 % 1.30 % 1.27 % Ratio of net investment income (loss) to average net assets (0.07 )% (0.66 )% (0.41 )% (0.08 )% (0.33 )% Portfolio turnover rate 111.74 % 106.86 % 170.12 % 158.26 % 158.39 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 78 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Mid Cap Focus Fund Class Z From 10/14/2016 (commencement of operations) to 10/31/2016 (i) Net asset value, beginning of period $ 11.25 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.04 Net realized and unrealized loss on investments (0.16 ) Total from investment operations (0.12 ) Net asset value, end of period $ 11.13 Total return (iii) (1.07 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 99 Ratio of gross expenses to average net assets 34.74 % Ratio of expense reimbursements to average net assets (33.75 )% Ratio of net expenses to average net assets 0.99 % Ratio of net investment income (loss) to average net assets 8.35 % Portfolio turnover rate 111.74 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 79 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Dynamic Opportunities Fund Class A Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.48 $ 12.86 $ 12.90 $ 11.12 $ 10.64 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.17 ) (0.19 ) (0.20 ) (0.16 ) (0.14 ) Net realized and unrealized gain (loss) on investments (0.34 ) 0.55 0.96 1.94 0.77 Total from investment operations (0.51 ) 0.36 0.76 1.78 0.63 Distributions from net realized gains (0.34 ) (0.74 ) (0.80 ) – (0.15 ) Net asset value, end of period $ 11.63 $ 12.48 $ 12.86 $ 12.90 $ 11.12 Total return (ii) (4.22 )% 2.86 % 6.15 % 16.01 % 6.07 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 30,031 $ 67,533 $ 48,464 $ 36,712 $ 21,741 Ratio of gross expenses to average net assets 2.38% (iii) 2.20% (iv) 2.46 % (v) 2.61% (vi) 2.98% (vii) Ratio of expense reimbursements to average net assets – – – (0.03 )% (0.36 )% Ratio of net expenses to average net assets 2.38 % 2.20 % 2.46 % 2.58 % 2.62 % Ratio of net investment income (loss) to average net assets (1.43 )% (1.51 )% (1.57 )% (1.37 )% (1.26 )% Portfolio turnover rate 146.73 % 178.19 % 205.45 % 201.50 % 257.74 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. (iii) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (iv) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (v) Includes 0.57% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vi) Includes 0.5 8 % related to dividend expense on short positions and interest expense for the period ended 10/31/13 (vii) Includes 0.6 2 % related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 80 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Dynamic Opportunities Fund Class C Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.98 $ 12.47 $ 12.62 $ 10.95 $ 10.57 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.25 ) (0.28 ) (0.29 ) (0.25 ) (0.22 ) Net realized and unrealized gain (loss) on investments (0.32 ) 0.53 0.94 1.92 0.75 Total from investment operations (0.57 ) 0.25 0.65 1.67 0.53 Distributions from net realized gains (0.34 ) (0.74 ) (0.80 ) – (0.15 ) Net asset value, end of period $ 11.07 $ 11.98 $ 12.47 $ 12.62 $ 10.95 Total return (ii) (5.00 )% 2.11 % 5.38 % 15.15 % 5.25 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 7,120 $ 10,136 $ 5,808 $ 1,407 $ 622 Ratio of gross expenses to average net assets 3.14% (iii) 2.98% (iv) 3.23 % (v) 3.36% (vi) 4.00% (vii) Ratio of expense reimbursements to average net assets – – – (0.03 )% (0.62 )% Ratio of net expenses to average net assets 3.14 % 2.98 % 3.23 % 3.33 % 3.38 % Ratio of net investment income (loss) to average net assets (2.19 )% (2.28 )% (2.36 )% (2.13 )% (2.05 )% Portfolio turnover rate 146.73 % 178.19 % 205.45 % 201.50 % 257.74 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. (iii) Includes 0.59% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (iv) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (v) Includes 0.59% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vi) Includes 0.5 8 % related to dividend expense on short positions and interest expense for the period ended 10/31/13 (vii) Includes 0.63% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 81 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Dynamic Opportunities Fund Class Z Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.64 $ 12.99 $ 12.98 $ 11.16 $ 10.66 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.14 ) (0.16 ) (0.16 ) (0.13 ) (0.10 ) Net realized and unrealized gain (loss) on investments (0.33 ) 0.55 0.97 1.95 0.75 Total from investment operations (0.47 ) 0.39 0.81 1.82 0.65 Distributions from net realized gains (0.34 ) (0.74 ) (0.80 ) – (0.15 ) Net asset value, end of period $ 11.83 $ 12.64 $ 12.99 $ 12.98 $ 11.16 Total return (ii) (3.92 )% 3.16 % 6.52 % 16.29 % 6.34 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 44,947 $ 46,966 $ 29,828 $ 20,504 $ 17,158 Ratio of gross expenses to average net assets 2.07% (iii) 1.93% (iv) 2.18 % (v) 2.34% (vi) 2.73% (vii) Ratio of expense reimbursements to average net assets – (0.35 )% Ratio of net expenses to average net assets 2.07 % 1.93 % 2.18 % 2.34 % 2.38 % Ratio of net investment income (loss) to average net assets (1.13 )% (1.23 )% (1.29 )% (1.08 )% (0.90 )% Portfolio turnover rate 146.73 % 178.19 % 205.45 % 201.50 % 257.74 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. (iii) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (iv) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (v) Includes 0.57% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vi) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (vii) Includes 0.62% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 82 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Emerging Markets Fund Class A Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.55 $ 9.44 $ 9.57 $ 8.52 $ 8.32 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) (0.01 ) (0.03 ) (0.01 ) 0.02 0.03 Net realized and unrealized gain (loss) on investments 0.56 (0.86 ) (0.12 ) 1.19 0.17 Total from investment operations 0.55 (0.89 ) (0.13 ) 1.21 0.20 Dividends from net investment income (0.01 ) – – (0.16 ) – Net asset value, end of period $ 9.09 $ 8.55 $ 9.44 $ 9.57 $ 8.52 Total return (ii) 6.41 % (9.43 )% (1.36 )% 14.31 % 2.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,931 $ 8,270 $ 6,931 $ 5,260 $ 1,176 Ratio of gross expenses to average net assets 2.43 % 2.71 % 2.99 % 3.49 % 4.43 % Ratio of expense reimbursements to average net assets (0.83 )% (1.01 )% (1.29 )% (1.79 )% (2.73 )% Ratio of net expenses to average net assets 1.60 % 1.70 % 1.70 % 1.70 % 1.70 % Ratio of net investment income (loss) to average net assets (0.10 )% (0.31 )% (0.13 )% 0.19 % 0.31 % Portfolio turnover rate 65.84 % 84.93 % 98.25 % 103.59 % 150.09 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 83 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Emerging Markets Fund Class C Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.30 $ 9.23 $ 9.42 $ 8.37 $ 8.23 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.06 ) (0.09 ) (0.08 ) (0.06 ) (0.05 ) Net realized and unrealized gain (loss) on investments 0.52 (0.84 ) (0.11 ) 1.17 0.19 Total from investment operations 0.46 (0.93 ) (0.19 ) 1.11 0.14 Dividends from net investment income – – – (0.06 ) – Net asset value, end of period $ 8.76 $ 8.30 $ 9.23 $ 9.42 $ 8.37 Total return (ii) 5.54 % (10.08 )% (2.02 )% 13.34 % 1.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,849 $ 2,581 $ 2,151 $ 484 $ 151 Ratio of gross expenses to average net assets 3.21 % 3.51 % 3.79 % 4.75 % 5.61 % Ratio of expense reimbursements to average net assets (0.86 )% (1.06 )% (1.34 )% (2.30 )% (3.16 )% Ratio of net expenses to average net assets 2.35 % 2.45 % 2.45 % 2.45 % 2.45 % Ratio of net investment income (loss) to average net assets (0.80 )% (1.01 )% (0.84 )% (0.73 )% (0.57 )% Portfolio turnover rate 65.84 % 84.93 % 98.25 % 103.59 % 150.09 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 84 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Emerging Markets Fund Class I Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.50 $ 9.38 $ 9.51 $ 8.48 $ 8.28 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) (0.01 ) (0.03 ) (0.02 ) 0.01 0.01 Net realized and unrealized gain (loss) on investments 0.55 (0.85 ) (0.11 ) 1.19 0.19 Total from investment operations 0.54 (0.88 ) (0.13 ) 1.20 0.20 Dividends from net investment income – (ii) – – (0.17 ) – Net asset value, end of period $ 9.04 $ 8.50 $ 9.38 $ 9.51 $ 8.48 Total return (iii) 6.39 % (9.38 )% (1.37 )% 14.26 % 2.42 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 14,006 $ 11,814 $ 11,451 $ 10,218 $ 8,712 Ratio of gross expenses to average net assets 2.32 % 2.64 % 2.92 % 3.45 % 4.28 % Ratio of expense reimbursements to average net assets (0.72 )% (0.94 )% (1.22 )% (1.75 )% (2.58 )% Ratio of net expenses to average net assets 1.60 % 1.70 % 1.70 % 1.70 % 1.70 % Ratio of net investment income (loss) to average net assets (0.06 )% (0.35 )% (0.16 )% 0.06 % 0.15 % Portfolio turnover rate 65.84 % 84.93 % 98.25 % 103.59 % 150.09 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Amount was less than $0.005 per share. (iii) Does not reflect the effect of sales charges, if applicable. - 85 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Emerging Markets Fund Class Z From 2/28/2014 (commencement Yearended Year ended of operations)to 10/31/2016 10/31/2015 10/31/2014 (i) Net asset value, beginning of period $ 8.56 $ 9.41 $ 9.24 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.02 0.01 0.02 Net realized and unrealized gain (loss) on investments 0.56 (0.86 ) 0.15 Total from investment operations 0.58 (0.85 ) 0.17 Dividends from net investment income (0.02 ) – – Net asset value, end of period $ 9.12 $ 8.56 $ 9.41 Total return (iii) 6.78 % (9.03 )% 1.84 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 17,568 $ 4,294 $ 3,667 Ratio of gross expenses to average net assets 2.07 % 2.55 % 3.35 % Ratio of expense reimbursements to average net assets (0.82 )% (1.30 )% (2.10 )% Ratio of net expenses to average net assets 1.25 % 1.25 % 1.25 % Ratio of net investment income (loss) to average net assets 0.29 % 0.20 % 0.29 % Portfolio turnover rate 65.84 % 84.93 % 98.25 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 86 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Emerging Markets Fund Class Y From 5/9/2016 (commencement of operations) to 10/31/2016 (i) Net asset value, beginning of period $ 7.94 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.03 Net realized and unrealized gain on investments 1.09 Total from investment operations 1.12 Net asset value, end of period $ 9.06 Total return (iii) 14.11 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 114 Ratio of gross expenses to average net assets 4.86 % Ratio of expense reimbursements to average net assets (3.81 )% Ratio of net expenses to average net assets 1.05 % Ratio of net investment income (loss) to average net assets 0.73 % Portfolio turnover rate 65.84 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 87 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period Alger Emerging Markets Fund Class Y-2 From 5/9/2016 (commencement of operations) to 10/31/2016 (i) Net asset value, beginning of period $ 7.94 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.03 Net realized and unrealized gain on investments 1.09 Total from investment operations 1.12 Net asset value, end of period $ 9.06 Total return (iii) 14.11 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 114 Ratio of gross expenses to average net assets 4.86 % Ratio of expense reimbursements to average net assets (3.87 )% Ratio of net expenses to average net assets 0.99 % Ratio of net investment income (loss) to average net assets 0.79 % Portfolio turnover rate 65.84 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 88 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: The Alger Funds II (the “Trust”) is a diversified open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in five funds—Alger Spectra Fund, Alger Green Fund, Alger Mid Cap Focus Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A shares, Class C shares, Class I shares, Class Y shares, Class Y-2 shares and Class Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I shares, Class Y shares, Class Y-2 shares and Class Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the pro rata allocation of the Fund’s expense other than a Class Expense (not including advisory or custodial fees or other expenses related to the management of the Fund’s assets) to a share class. The Alger Analyst Fund changed its name to Alger Mid Cap Focus Fund effective December 30, 2015. The Alger Green Fund and Alger Mid Cap Focus Fund started offering Class Z shares on October 14, 2016 and the Alger Emerging Markets Fund started offering Class Y shares and Class Y-2 shares on May 9, 2016. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Trust’s Board of Trustees (“Board”). Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications - 89 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Funds are open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) - 90 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Board and comprised of representatives of the Trust’s investment adviser. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee generally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities - 91 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) (d) Foreign Currency Translations: The books and records of the Funds are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statements of Operations. (e) Short Sales: Securities sold short represent an obligation to deliver the securities at a future date. A Fund may sell a security it does not own in anticipation of a decline in the value of that security before the delivery date. When a Fund sells a security short, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale. Dividends paid on securities sold short are disclosed as an expense on the Statement of Operations. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale. To secure its obligation to deliver to the broker-dealer the securities sold short, the Fund must segregate an amount of cash or liquid securities with its custodian equal to any excess of the current market value of the securities sold short over any cash or liquid securities deposited as collateral with the broker in connection with the short sale (not including the proceeds of the short sale). As a result of that requirement, the Fund will not gain any leverage merely by selling short, except to the extent that it earns interest or other income or gains on the segregated cash or liquid securities while also being subject to gain or loss from the securities sold short. (f) Option Contracts: When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund, as writer of an option, bears the market risk of an unfavorable change in the price of the security underlying the written option. The Funds may also purchase put and call options. Each Fund pays a premium which is included in the Fund’s Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing - 92 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (g) Lending of Fund Securities: The Funds may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of a Fund’s total assets, as defined in its prospectuses. The Funds earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Funds may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Funds are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Funds. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of October 31, (h) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Funds on the ex-dividend date. Dividends from net investment income and distributions from net realized gains are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of a Fund’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset values of the Funds, and are designed to present each Fund’s capital accounts on a tax basis. (i) Federal Income Taxes: It is each Fund’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to - 93 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) distribute all of its taxable income to its shareholders. Provided the Funds maintain such compliance, no federal income tax provision is required. Each Fund is treated as a separate entity for the purpose of determining such compliance. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Funds to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Funds file income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the tax returns for the Alger Spectra Fund, Alger Green Fund, Alger Mid Cap Focus Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund remains open for the tax years 2013-2016. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (j) Allocation Methods: The Trust accounts separately for the assets, liabilities and operations of each Fund. Expenses directly attributable to each Fund are charged to that Fund’s operations; expenses which are applicable to all Funds are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Fund are allocated among the Fund’s classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (k) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. All such estimates are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the year ended October 31, 2016 , is set forth below under the heading “Actual Rate.”: Tier 1 Tier 2 Tier 3 Tier 4 Tier 5 Actual Rate Alger Spectra Fund (a) 0.900 % 0.750 % 0.650 % 0.550 % 0.450 % 0.778 % Alger Green Fund (b) 0.710 0.650 — — — 0.710 Alger Mid Cap Focus Fund (b) 0.750 0.700 — — — 0.750 Alger Dynamic Opportunities Fund (b) 1.200 1.000 — — — 1.200 Alger Emerging Markets Fund (c) 1.100 — 1.100 - 94 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) (a) Tier 1 rate is paid on assets up to $2 billion, Tier 2 rate is paid on assets between $2 and $4 billion, Tier 3 rate is paid on assets between $4 and $6 billion, Tier 4 rate is paid on assets between $6 and $8 billion, and Tier 5 rate is paid on assets in excess of $8 billion. (b) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. (c) Tier 1 rate is paid on all assets. Alger Management has established expense caps for several share classes, effective through February 28, 2017, for Alger Green Fund Class A and I shares, Alger Mid Cap Focus Fund Class A, C and I shares, Alger Dynamic Fund Class A, C and Z shares and Alger Emerging Markets Class A, C, and I shares, effective through October 13, 2017, for Alger Green Fund Class Z, and Alger Mid Cap Focus Fund Class Z, and effective through May 8, 2017 for Alger Emerging Markets Fund Class Y and Class Y-2 shares whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expense and extraordinary expenses) exceed the rates, based on average daily net assets, listed below: FEES WAIVED / REIMBURSED FOR CLASS THE YEAR ENDED OCTOBER 31, A C I Y Y-2 Z Alger Green Fund 1.35 % – 1.35 % – – 0.90 % $ 1,513 Alger Mid Cap Focus Fund* 1.20 1.95 % 1.20 – – 0.99 108,257 Alger Dynamic Opportunities Fund** 1.95 2.70 – – – 1.60 — Alger Emerging Markets Fund*** 1.55 2.30 1.55 1.05% 0.99% 1.25 236,914 * Prior to March 1, 2016, the expense cap for the Alger Mid Cap Focus Fund Class A and Class I was 1.50%. ** Prior to March 1, 2016, the expense cap for the Alger Dynamic Opportunities Fund Class A was 2.00%, Class C was 2.75% and Class Z was 1.75%. *** Prior to March 1, 2016, the expense cap for the Alger Emerging Markets Fund Class A was 1.70%, Class C was 2.45%, Class I was 1.70%. Fred Alger Management, Inc. may recoup reimbursed expenses during the one-year term of the expense reimbursement contract if the expense ratio falls below the stated limitation. In addition to the fee cap, Alger Management voluntarily reduced its advisory fee for the Alger Emerging Markets Fund by $83,000 for the year ended October 31, 2016. (b) Administration Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of each Fund at the annual rate of 0.0275%. (c) Distribution Fees: The Trust has adopted a distribution plan pursuant to which Class A shares, Class C shares and Class I shares of each Fund pay Fred Alger & Company, Incorporated, the distributor (the “Distributor” or “Alger Inc.”), a fee at the annual rate - 95 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) listed below of the respective average daily net assets of the share class of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing the share class and shareholder servicing. Fees paid may be more or less than the expenses incurred by Alger Inc. FEE SHARE CLASS RATE A 0.25 % C 1.00 I 0.25 (d) Sales Charges: Purchases and sales of shares of the Funds may be subject to initial sales charges or contingent deferred sales charges. The contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not represent expenses of the Trust. For the year ended October 31, 2016, the initial sales charges and contingent deferred sales charges imposed, all of which were retained by Alger Inc., were as follows: CONTINGENT INITIAL SALES DEFERRED SALES CHARGES CHARGES Alger Spectra Fund $ 8,233 $ 160,563 Alger Green Fund 1,230 435 Alger Mid Cap Focus Fund – 1,269 Alger Dynamic Opportunities Fund – 8,975 Alger Emerging Markets Fund 30 1,495 (e) Brokerage Commissions: During the year ended October 31, 2016 , Alger Spectra Fund, Alger Green Fund, Alger Mid Cap Focus Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund paid Alger Inc., an affiliate of Alger Management, $1,744,314, $6,664, $, $3,637, $34,082, and $144 respectively, in connection with securities transactions. (f) Shareholder Administrative Fees: The Trust has entered into a shareholder administrative services agreement with Alger Management, to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Funds compensate Alger Management at the annual rate of 0.0165% of their respective average daily net assets for the Class A and Class C shares and 0.01% of their respective average daily net assets of the Class I shares, Class Y shares, Class Y-2 shares and Class Z shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Funds. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the appropriate Fund, subject to certain limitations, as approved by the Board. For the year ended October 31, 2016 , Alger Management charged back to Alger Spectra Fund, Alger Green Fund, Alger Mid Cap Focus Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund $1,964,767, $44,134, $412, $21,583 and $9,167, respectively, for these services, which are included in transfer agent fees and expenses in the accompanying Statements of Operations. - 96 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) (g) Trustees’ Fees: From November 1, 2015 through February 29, 2016, each trustee who is not affiliated with Alger Management or its affiliates (each, an “Independent Trustee”) received a fee of $25,875 for each board meeting attended, to a maximum of $103,500 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees received additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee received a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. Effective March 1, 2016, each Independent Trustee receives a fee of $27,250 for each board meeting attended, to a maximum of $109,000 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees receives additional compensation of $26,000 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. (h) Interfund Trades: The Funds engaged in purchase and sale transactions with funds that have a common investment adviser. For the year ended October 31, 2016, these purchases and sales were as follows: Purchases Sales Realized Gain/(loss) Alger Spectra Fund – $ 196,014 $ 1,361 (i) Interfund Loans: The Funds, along with other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes. To the extent permitted under its investment restrictions, each fund may lend uninvested cash in an amount up to 15% of its net assets to other funds. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. There were no interfund loans outstanding as of October 31, During the year ended October 31, 2016 , Alger Spectra Fund and Alger Dynamic Opportunities Fund incurred interfund loan interest expense of $13,499 and $1,322 respectively and Alger Spectra Fund earned interfund loan interest income of $10,255. (j) Other Transactions with Affiliates: Certain officers of the Trust are directors and officers of Alger Management and Alger Inc. At October 31, 2016 , Alger Management and its affiliated entities owned the following shares: SHARE CLASS A C I Y Y-2 Z Alger Spectra Fund 1,641,053 15,759 15,584 — — 99,800 - 97 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) SHARE CLASS A C I Y Y -2 Z Alger Green Fund — 10,870 Alger Mid Cap Focus Fund 436,253 15,690 135,923 — — 8,889 Alger Dynamic Opportunities Fund — 108 — — — 1,911,916 Alger Emerging Markets Fund 103 101 1,008,139 12,598 12,598 125,903 NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Trust, other than U.S. Government securities, short-term securities, purchased options and short sales, for the year ended October 31, 2016 : PURCHASES SALES Alger Spectra Fund $ 5,887,902,901 $ 6,175,704,611 Alger Green Fund 14,006,685 26,873,250 Alger Mid Cap Focus Fund 8,556,399 9,191,810 Alger Dynamic Opportunities Fund 114,765,247 136,074,179 Alger Emerging Markets Fund 30,414,399 19,090,466 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in the emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal system. NOTE 5 — Borrowing: The Funds may borrow from their custodian on an uncommitted basis. Each Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Funds may also borrow from other funds advised by Alger Management, as discussed in Note 3(i). For the year ended October 31, 2016, the Funds had the following borrowings: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Spectra Fund $ 1,327,015 1.59 % Alger Dynamic Opportunities Fund 145,538 1.61 The highest amount borrowed during the year ended October 31, 2016 for each Fund was as follows: HIGHEST BORROWING Alger Spectra Fund $ 49,564,380 Alger Dynamic Opportunities Fund 4,991,353 - 98 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 — Share Capital: (a) The Trust has an unlimited number of authorized shares of beneficial interest of $.001 par value which are presently divided into five series. Each series is divided into separate classes. The transactions of shares of beneficial interest were as follows: FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Spectra Fund Class A: Shares sold 22,459,638 $ 376,448,174 39,752,696 $ 723,575,458 Shares converted from Class C — — 789 13,707 Dividends reinvested 7,841,338 134,790,655 11,977,865 207,942,485 Shares redeemed (55,164,586 ) (949,972,686 ) (26,642,149 ) (480,791,797 ) Net increase (decrease) ) $ ) $ Class C: Shares sold 11,405,489 $ 179,771,128 17,773,236 $ 306,898,662 Shares converted to Class A — — (829 ) (13,707 ) Dividends reinvested 3,746,272 60,577,530 4,064,447 67,185,473 Shares redeemed (15,006,117 ) (236,215,817 ) (5,784,391 ) (100,117,136 ) Net increase $ $ Class I: Shares sold 26,907,311 $ 453,822,973 30,392,263 $ 553,225,190 Dividends reinvested 5,773,974 100,120,707 7,049,801 123,371,317 Shares redeemed (28,268,868 ) (473,296,328 ) (23,640,599 ) (430,390,075 ) Net increase $ $ Class Z: Shares sold 51,225,696 $ 892,038,721 24,122,438 $ 443,811,354 Dividends reinvested 5,203,469 90,748,498 4,088,271 71,708,282 Shares redeemed (32,957,491 ) (553,713,537 ) (12,467,668 ) (228,613,779 ) Net increase $ $ - 99 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Green Fund Class A: Shares sold 462,409 $ 4,132,579 848,336 $ 7,874,298 Dividends reinvested 42,735 397,861 87,670 790,783 Shares redeemed (735,643 ) (6,721,779 ) (745,408 ) (6,861,948 ) Net increase (decrease) ) $ ) $ Class C: Shares sold 79,419 $ 671,004 122,584 $ 1,081,809 Dividends reinvested 8,206 72,049 15,308 131,343 Shares redeemed (109,021 ) (921,632 ) (68,828 ) (602,232 ) Net increase (decrease) ) $ ) $ Class I: Shares sold 1,219,128 $ 10,977,360 1,046,757 $ 9,701,664 Dividends reinvested 63,193 587,695 126,542 1,140,144 Shares redeemed (2,751,331 ) (24,524,569 ) (1,178,515 ) (10,860,854 ) Net decrease ) $ ) ) $ ) Class Z: Shares sold 10,870 $ 100,000 — $ — Net increase $ — $ — Alger Mid Cap Focus Fund Class A: Shares sold 18,521 $ 218,620 23,459 $ 324,232 Dividends reinvested 27,796 338,004 36,998 484,675 Shares redeemed (19,040 ) (215,100 ) (13,283 ) (178,116 ) Net increase $ $ Class C: Shares sold 7,211 $ 77,824 770 $ 10,000 Dividends reinvested 1,555 17,866 2,094 26,114 Shares redeemed (2,569 ) (27,765 ) (3,599 ) (45,751 ) Net increase (decrease) $ ) $ ) Class I: Shares sold 11,104 $ 128,273 5,526 $ 72,336 Dividends reinvested 7,127 86,456 9,914 129,474 Shares redeemed (28,896 ) (346,428 ) (7,105 ) (96,943 ) Net increase (decrease) ) $ ) $ Class Z: Shares sold 8,889 $ 100,000 — $ — Net increase $ — $ — - 100 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Dynamic Opportunities Fund Class A: Shares sold 728,813 $ 8,593,757 4,084,063 $ 51,945,889 Dividends reinvested 92,399 1,126,347 184,459 2,266,955 Shares redeemed (3,650,521 ) (44,124,416 ) (2,624,269 ) (33,370,150 ) Net increase (decrease) ) $ ) $ Class C: Shares sold 225,463 $ 2,559,720 543,957 $ 6,594,072 Dividends reinvested 24,644 288,086 29,847 354,289 Shares redeemed (452,884 ) (5,078,536 ) (193,562 ) (2,330,099 ) Net increase (decrease) ) $ ) $ Class Z: Shares sold 3,489,434 $ 42,763,119 1,808,583 $ 23,361,291 Dividends reinvested 152,963 1,892,152 142,127 1,765,215 Shares redeemed (3,556,489 ) (42,344,017 ) (532,142 ) (6,693,453 ) Net increase $ $ Alger Emerging Markets Fund Class A: Shares sold 352,921 $ 2,953,303 533,918 $ 4,935,891 Dividends reinvested 578 4,778 — — Shares redeemed (668,231 ) (5,552,598 ) (300,875 ) (2,646,959 ) Net increase (decrease) ) $ ) $ Class C: Shares sold 121,899 $ 993,807 154,495 $ 1,360,751 Shares redeemed (107,944 ) (864,186 ) (76,427 ) (660,491 ) Net increase $ $ Class I: Shares sold 369,492 $ 3,112,644 237,045 $ 2,083,456 Dividends reinvested 488 4,013 — — Shares redeemed (210,490 ) (1,649,529 ) (67,331 ) (585,642 ) Net increase $ $ Class Y: Shares sold 12,598 $ 100,000 — $ — Net increase $ — $ — Class Y-2: Shares sold 12,598 $ 100,000 — $ — Net increase $ — $ — Class Z: Shares sold 1,782,637 $ 15,311,270 381,907 $ 3,463,640 Dividends reinvested 1,860 15,394 — — Shares redeemed (359,635 ) (2,918,791 ) (270,076 ) (2,417,251 ) Net increase $ $ - 101 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) (b) Redemption Fee: Prior to March 1, 2015, the Funds imposed a 2.00% redemption fee on certain Class A and Class C shares redeemed (including shares redeemed by exchange) within 30 days after such shares were acquired. Since March 1, 2015, the redemption fee is no longer imposed. NOTE 7 — Income Tax Information: The tax character of distributions paid during the year ended October 31, 2016 and the year ended October 31, 2015 were as follows: FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 Alger Spectra Fund Distributions paid from: Ordinary Income — $ 34,698,984 Long-term capital gain $ 460,707,023 528,595,355 Total distributions paid $ $ Alger Green Fund Distributions paid from: Ordinary Income — — Long-term capital gain 1,122,971 2,195,126 Total distributions paid $ $ Alger Mid Cap Focus Fund Distributions paid from: Ordinary Income — 79,338 Long-term capital gain 451,889 583,838 Total distributions paid $ $ Alger Dynamic Opportunities Fund Distributions paid from: Ordinary Income — — Long-term capital gain 3,332,249 4,408,108 Total distributions paid $ $ Alger Emerging Markets Fund Distributions paid from: Ordinary Income 24,394 — Long-term capital gain — — Total distributions paid $ — As of October 31, 2016 the components of accumulated gains (losses) on a tax basis were as follows: - 102 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Spectra Fund Undistributed ordinary income — Undistributed long-term gains $ 102,502,427 Net accumulated earnings 102,502,427 Capital loss carryforwards — Late year ordinary income losses (8,041,051 ) Net unrealized appreciation 572,554,872 Total accumulated earnings $ 667,016,248 Alger Green Fund Undistributed ordinary income — Undistributed long-term gains 2,579,793 Net accumulated earnings 2,579,793 Capital loss carryforwards — Late year ordinary income losses (42,150 ) Net unrealized appreciation 18,782,947 Total accumulated earnings $ 21,320,590 Alger Mid Cap Focus Fund Undistributed ordinary income — Undistributed long-term gains — Net accumulated earnings — Capital loss carryforwards (113,611 ) Late year ordinary income losses (5,276 ) Net unrealized depreciation (50,232 ) Total accumulated losses $ (169,119 ) Alger Dynamic Opportunities Fund Undistributed ordinary income — Undistributed long-term gains 247,957 Net accumulated earnings 247,957 Capital loss carryforwards — Late year ordinary income losses (1,202,959 ) Net unrealized appreciation 826,671 Total accumulated losses $ (128,331 ) - 103 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Emerging Markets Fund Undistributed ordinary income — Undistributed long-term gains — Net accumulated earnings — Capital loss carryforwards (5,105,361 ) Net unrealized appreciation 3,966,228 Total accumulated losses $ (1,139,133 ) At October 31, 2016, the Alger Emerging Markets Fund, for federal income tax purposes, had capital loss carryforwards as set forth in the table below. These amounts may be applied against future net realized gains. Alger Mid Cap Alger Emerging Expiration Dates Focus Fund Markets Fund POST ACT $ 113,611 $ 5,105,361 Total 113,611 5,105,361 Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds after October 31, 2011 will not be subject to expiration. In addition, losses incurred after October 31, 2011 must be utilized prior to the utilization of capital loss carryforwards above. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, U.S. Internal Revenue Code Section 988 currency transactions, nondeductible expenses on dividends sold short, the tax treatment of partnerships investments, the realization of unrealized appreciation of passive foreign investment companies, and return of capital from real estate investment trust investments. Permanent differences, primarily from net operating losses and real estate investment trusts and partnership investments sold by the Funds, resulted in the following reclassifications among each Fund’s components of net assets at October 31, 2016: Alger Spectra Fund Accumulated undistributed net investment income (accumulated loss) $ 15,159,550 Accumulated net realized gain (accumulated realized loss) $ 6,502,307 Paid-in Capital $ (21,661,857 ) Alger Green Fund Accumulated undistributed net investment income (accumulated loss) $ (32,644 ) Accumulated net realized gain (accumulated realized loss) $ 66,420 Paid-in Capital $ (33,776 ) - 104 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Focus Fund Accumulated undistributed net investment income (accumulated loss) $ 73,578 Accumulated net realized gain (accumulated realized loss) $ 14,057 Paid-in Capital $ (87,635 ) Alger Dynamic Opportunities Fund Accumulated undistributed net investment income (accumulated loss) $ 1,398,644 Accumulated net realized gain (accumulated realized loss) $ 117,150 Paid-in Capital $ (1,515,794 ) Alger Emerging Markets Fund Accumulated undistributed net investment income (accumulated loss) $ 86,624 Accumulated net realized gain (accumulated realized loss) $ (79,607 ) Paid-in Capital $ (7,017 ) NOTE 8 — Fair Value Measurements The following is a summary of the inputs used as of October 31, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 864,252,862 $ 864,252,862 — —* Consumer Staples 374,555,789 374,555,789 — — Energy 93,597,850 93,597,850 — — Financials 82,706,322 82,706,322 — — Health Care 791,388,480 791,388,480 — — Industrials 397,534,132 397,534,132 — — Information Technology 2,241,545,127 2,238,880,693 — 2,664,434 Materials 99,977,794 99,977,794 — — Telecommunication Services 21,878,342 21,878,342 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Consumer Discretionary 838,287 — — 838,287 MASTER LIMITED PARTNERSHIP Financials 40,538,488 40,538,488 — — PREFERRED STOCKS Consumer Discretionary 2,221,727 — — 2,221,727 * Health Care 21,524,015 — — 21,524,015 Information Technology 12,282,075 — — 12,282,075 TOTAL PREFERRED STOCKS $ — — $ - 105 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 REAL ESTATE INVESTMENT TRUST Financials 29,574,724 29,574,724 — — Real Estate 45,124,216 45,124,216 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — SPECIAL PURPOSE VEHICLE Financials 2,821,272 — — 2,821,272 WARRANTS Consumer Discretionary 821,521 — — 821,521 TOTAL INVESTMENTS IN SECURITIES $ $ — $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 47,689,763 47,689,763 — — Energy 32,845,161 32,845,161 — — Financials 5,787,257 5,787,257 — — Health Care 18,608,803 18,608,803 — — Industrials 25,536,045 25,536,045 — — Information Technology 22,651,068 22,651,068 — — TOTAL COMMON STOCKS $ $ — — *Alger Spectra Fund’s shares of Choicestream Inc. common and preferred stock are classified as a Level 3 investment and are fair valued at zero as of October 31, 2016. Alger Green Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 15,316,155 $ 15,316,155 — —** Consumer Staples 3,941,656 3,941,656 — — Financials 1,404,503 1,404,503 — — Health Care 6,528,957 6,528,957 — — Industrials 11,313,249 11,313,249 — — Information Technology 21,907,908 21,907,908 — — Materials 772,440 772,440 — — Telecommunication Services 1,006,012 1,006,012 — — Utilities 965,592 965,592 — — TOTAL COMMON STOCKS $ $ — — CORPORATE BONDS Consumer Discretionary 10,518 — — 10,518 PREFERRED STOCKS Consumer Discretionary 41,193 — — 41,193 ** WARRANTS Consumer Discretionary 10,308 — — 10,308 TOTAL INVESTMENTS IN SECURITIES $ $ — $ **Alger Green Fund’s shares of Choicestream Inc. common and preferred stock are classified as a Level 3 investment and are fair valued at zero as of October 31, 2016. - 106 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 1,546,051 $ 1,546,051 — — Consumer Staples 233,686 233,686 — — Financials 121,663 121,663 — — Health Care 1,359,392 1,359,392 — — Industrials 1,408,158 1,408,158 — — Information Technology 1,628,176 1,628,176 — — Materials 424,751 424,751 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 102,948 102,948 — — REAL ESTATE INVESTMENT TRUST Financials 177,969 177,969 — — Real Estate 268,329 268,329 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — TOTAL INVESTMENTS IN SECURITIES $ $ — — Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 9,595,107 $ 9,595,107 — — Consumer Staples 4,139,848 4,139,848 — — Energy 972,810 972,810 — — Financials 3,355,573 3,355,573 — — Health Care 12,413,525 12,413,525 — — Industrials 2,505,539 2,505,539 — — Information Technology 24,211,127 23,798,439 362,152 50,536 TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 1,031,461 1,031,461 — — PREFERRED STOCKS Health Care 473,290 — — 473,290 Information Technology 232,950 — — 232,950 TOTAL PREFERRED STOCKS $ — — $ PURCHASED OPTIONS Information Technology 13,601 13,601 — — Market Indices 62,000 62,000 — — TOTAL PURCHASED OPTIONS $ $ — — REAL ESTATE INVESTMENT TRUST Financials 483,834 483,834 — — Real Estate 2,869,209 2,869,209 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — - 107 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 RIGHTS Health Care — — — —*** SPECIAL PURPOSE VEHICLE Financials 165,437 — — 165,437 U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING MORTGAGE-BACKED) Financials 29,996,464 — 29,996,464 — TOTAL INVESTMENTS IN SECURITIES $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 4,037,396 4,037,396 — — Consumer Staples 187,138 187,138 — — Energy 731,880 731,880 — — Financials 1,916,762 1,916,762 — — Health Care 2,910,491 2,910,491 — — Industrials 1,655,460 1,655,460 — — Information Technology 4,421,503 4,421,503 — — Market Indices 1,083,235 1,083,235 — — Materials 260,454 260,454 — — Utilities 278,138 278,138 — — TOTAL COMMON STOCKS $ $ — — REAL ESTATE INVESTMENT TRUST Financials 687,349 687,349 — — TOTAL SECURITIES SOLD SHORT $ $ — — ***Alger Dynamic Opportunities Fund’s holdings of Adolor Corp.’s rights are classified as a Level 3 investment and fair valued at zero as of October 31, 2016. Alger Emerging Markets Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 5,072,210 $ 1,024,101 $ 4,048,109 — Consumer Staples 3,047,901 943,938 2,103,963 — Energy 1,472,019 — 1,472,019 — Financials 8,186,016 2,886,993 5,299,023 — Health Care 2,589,922 343,057 2,246,865 — Industrials 3,307,577 842,778 2,464,799 — Information Technology 9,666,088 2,581,202 7,084,886 — Materials 3,411,545 848,969 2,562,576 — Telecommunication Services 1,243,115 281,579 961,536 — Utilities 713,572 377,702 335,870 — TOTAL COMMON STOCKS $ $ $ — PREFERRED STOCKS Energy 396,362 396,362 — — SPECIAL PURPOSE VEHICLE Financials 44,932 — — 44,932 TOTAL INVESTMENTS IN SECURITIES $ - 108 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Common Stocks Opening balance at November 1, 2015 $ 3,209,511 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (545,077 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 2,664,434 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (545,077 ) Alger Spectra Fund Corporate Bonds Opening balance at November 1, 2015 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 837,451 Purchases and sales – Purchases 836 Sales – Closing balance at October 31, 2016 838,287 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 837,451 - 109 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Preferred Stocks Opening balance at November 1, 2015 $ 36,227,853 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (200,036 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 36,027,817 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (200,036 ) Special Purpose Alger Spectra Fund Vehicle Opening balance at November 1, 2015 $ 2,715,111 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 106,161 Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 2,821,272 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 106,161 - 110 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Warrants Opening balance at November 1, 2015 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (15,927 ) Purchases and sales – Purchases 837,448 Sales – Closing balance at October 31, 2016 821,521 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (15,927 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Green Fund Common Stocks Opening balance at November 1, 2015 $ 1,520 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (1,520 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 – The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (1,520 ) - 111 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Green Fund Corporate Bonds Opening balance at November 1, 2015 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 10,507 Purchases and sales – Purchases 11 Sales – Closing balance at October 31, 2016 10,518 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 10,507 Alger Green Fund Preferred Stocks Opening balance at November 1, 2015 $ 42,434 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (1,241 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 41,193 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (1,241 ) - 112 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Green Fund Warrants Opening balance at November 1, 2015 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (200 ) Purchases and sales – Purchases 10,508 Sales – Closing balance at October 31, 2016 10,308 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (200 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Common Stocks Opening balance at November 1, 2015 $ 59,454 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (8,918 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 50,536 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (8,918 ) - 113 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Preferred Stocks Opening balance at November 1, 2015 $ 892,192 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (185,952 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 706,240 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (185,952 ) Alger Dynamic Opportunities Fund Rights Opening balance at November 1, 2015 $ –* Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 – The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ –* *Alger Dynamic Opportunities Fund’s Level 3 rights are fair valued at zero at the beginning and ending of the period. - 114 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Dynamic Opportunities Fund Vehicle Opening balance at November 1, 2015 $ 159,212 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 6,225 Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 165,437 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 6,225 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Emerging Markets Fund Vehicle Opening balance at November 1, 2015 $ 43,241 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,691 Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 44,932 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 1,691 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of October 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. - 115 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value October 31, Valuation Unobservable Weighted Methodology Input Input/Range Average Inputs Alger Spectra Fund Common Stocks $ - Income Discount Rate 40% N/A Approach Common Stocks 2,664,434 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 1.3-3.3Years Preferred Stocks 2,221,727 Income Discount Rate 40% N/A Approach Preferred Stocks 11,764,528 Income Discount Rate 35.5-39.5% N/A Approach Preferred Stocks 12,282,075 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 1.3-3.3Years Preferred Stocks 9,759,487 Market Approach Scenario 80 to 100% N/A Probability Time to Exit 1.0-2.5Years Volatility 67.8% Warrants 821,521 Income Discount Rate 40% N/A Approach Corporate Bonds 838,287 Income Discount Rate 40% N/A Approach Special Purpose Vehicle 2,821,272 Market Approach Revenue Multiple 2.6x-3.1x N/A Alger Green Fund Common Stocks $ - Income Discount Rate 40% N/A Approach Preferred Stocks 41,193 Income Discount Rate 40% N/A Approach Warrants 10,308 Income Discount Rate 40% N/A Approach Corporate Bonds 10,518 Income Discount Rate 40% N/A Approach Alger Dynamic Opportunities Fund Common Stocks $ 50,536 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 1.3-3.3Years Preferred Stocks 232,950 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability - 116 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Time to Exit 1.3-3.3Years Preferred Stocks 304,223 Income Discount Rate 20.5-39.5% 30.08 % Approach Preferred Stocks 169,067 Market Approach Scenario 80 to 100% N/A Probability Time to Exit 1.0-2.5 Years Volatility 67.8% Rights - Income Probability of 0% Approach Success Special Purpose Vehicle 165,437 Market Approach Revenue Multiple 2.6x-3.1x N/A Alger Emerging Markets Fund Special Purpose Vehicle 44,932 Market Approach Revenue Multiple 2.6x-3.1x N/A The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements than those noted in the table above. On October 31, 2016, there were no transfers of securities between Level 1 and Level 2. Certain of the Funds’ assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of October 31, 2016, such assets are categorized within the ASC 820 disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Spectra Fund $ 152,679,641 $ 85,511,422 $ 67,168,219 — Alger Green Fund 2,149,409 — 2,149,409 — Alger Mid Cap Focus Fund 734,722 — 734,722 — Alger Dynamic Opportunities Fund 8,304,197 6,702,362 1,601,835 — Alger Emerging Markets Fund 1,612,528 499,398 1,113,130 — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock - 117 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the year ended October 31, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. ASSET DERIVATIVES 2016 LIABILITY DERIVATIVES 2016 Alger Dynamic Opportunities Fund Derivatives not accounted Balance Sheet Balance Sheet for as hedging instruments Location Fair Value Location Fair Value Investments in - $ – Purchased Put Options Securities, at value $ 62,000 Investments in - – Purchased Call Options Securities, at value 13,601 Total $ 75,601 $ - For the year ended October 31, 2016 , Alger Dynamic Opportunities Fund had option purchases of $513,731 and option sales of $201,991. The effect of derivative instruments on the accompanying Statement of Operations for the year ended October 31, 2016, is as follows: NET REALIZED LOSS ON INVESTMENTS AND OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (160,265 ) Total $ (160,265 ) - 118 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS, OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (75,874 ) Written Options — Total $ (75,874 ) NOTE 10 — Principal Risks: As of October 31, 2016 , the Funds invested a significant portion of their assets in securities in the financials and information technology sectors. Changes in economic conditions affecting such sectors would have a greater impact on the Funds and could affect the value, income and/or liquidity of positions in such securities. In the normal course of business, the Funds invest in securities and enter into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Funds may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Funds; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Funds may be exposed to counterparty credit risk, or the risk that an entity with which the Funds have unsettled or open transactions may fail to or be unable to perform on its commitments. The Funds manage counterparty credit risk by entering into transactions only with counterparties that they believe have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Funds to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Funds’ exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Funds. The Funds invest in companies that are not yet available in the public markets and that are accessible only through private equity investments. The Funds may also invest in venture capital or private equity funds, direct private equity investments and other investments that may have limited liquidity. There may be no trading market for these securities, and their sale or transfer be limited or prohibited by contract or legal requirements, or may be dependent on an exit strategy, such as an initial public offering or the sale of a business, which may not occur, or may be dependent on managerial assistance provided by other investors and their willingness to provide additional financial support. The securities may be able to be liquidated, if at all, at disadvantageous prices. As a result, the Funds may be required to hold these positions for several years, if not longer, regardless of adverse price movements. Such positions may cause the Funds to be less liquid than would otherwise be the case. - 119 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 11 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Funds because the Funds or their affiliates owned 5% or more of the issuer’s voting securities during all or part of the year ended October 31, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/ Shares/Par Par at at Realized Value at October Purchases/ Sales/ October Gain October 31, Security 31, 2015 Conversion Conversion 31, 2016 Interest Income (Loss) Alger Spectra Fund Common Stocks Choicestream, Inc.* 178,292 – – 178,292 – – $ 0 Preferred Stocks Choicestream, Inc.Series A and B* 5,303,067 – – 5,303,067 – – 2,221,727 Prosetta Biosciences, Inc., Series D* 2,912,012 — – 2,912,012 – – 11,764,528 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 – 838,287 – 838,287 7,579 – 838,287 Warrants Choicestream, Inc., 6/22/26* – 838,287 – 838,287 – – 821,521 Alger Green Fund Common Stocks Choicestream, Inc.* 3,619 – – 3,619 – – 0 Preferred Stocks Choicestream, Inc. Series A and B* 101,034 – – 101,034 – – 41,193 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 – 10,518, – 10,518 95 – 10,518 Warrants Choicestream, Inc., 6/22/26* – 10,518 – 10,518 – – 10,308 Alger Dynamic Opportunities Fund Preferred Stocks Prosetta Biosciences, Inc., Series D* 41,418 — – 41,418 – – 167,328 Tolero Pharmaceuticals, Inc. Series A and B* 106,120 – – 106,120 – – 136,895 * Non-income producing security. - 120 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 12 — Subsequent Events: Management of each Fund has evaluated events that have occurred subsequent to October 31, 2016 through the issuance date of the Financial Statements. No such events have been identified which require recognition and disclosure other than the Board of Trustees of The Alger Fund’s II approval of changes with respect to Alger Green Fund (the “Fund”) that are anticipated to become effective on or about December 30, 2016. The Fund’s principal investment strategy will expand from focusing exclusively on environmental sustainability criteria to considering social and governance criteria as well. In addition, the Fund’s name will change from Alger Green Fund to Alger Responsible Investing Fund. The Fund’s investment objective to seek long-term capital appreciation will not change. - 121 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees of The Alger Funds II and the Shareholders of the Alger Spectra Fund, Alger Green Fund, Alger Mid Cap Focus Fund (formerly Alger Analyst Fund), Alger Dynamic Opportunities Fund, and Alger Emerging Markets Fund: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of The Alger Funds II, comprised of the Alger Spectra Fund, Alger Green Fund, Alger Mid Cap Focus Fund (formerly Alger Analyst Fund), Alger Dynamic Opportunities Fund, and Alger Emerging Markets Fund (the “Funds”) as of October 31, 2016, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Funds' management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds' internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2016, by correspondence with the custodian and brokers; when replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the portfolios constituting The Alger Funds II as of October 31, 2016, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP New York, New York December 29, 2016 - 122 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting May 1, 2016 and ending October 31, 2016. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid during the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 123 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Paid During For the Beginning Ending the Six Months Six Months Account Account Ended Ended Value Value October 31, October 31, May 1, 2016 October 31, 2016 (a) (b) Alger Spectra Fund Class A Actual $ 1,000.00 $ 1,045.12 $ 6.73 1.31 % Hypothetical (c) 1,000.00 1,018.55 6.65 1.31 Class C Actual 1,000.00 1,041.53 10.62 2.07 Hypothetical (c) 1,000.00 1,014.73 10.48 2.07 Class I Actual 1,000.00 1,045.34 6.63 1.29 Hypothetical (c) 1,000.00 1,018.65 6.55 1.29 Class Z Actual 1,000.00 1,046.84 5.09 0.99 Hypothetical (c) 1,000.00 1,020.16 5.03 0.99 Alger Green Fund Class A Actual $ 1,000.00 $ 1,025.81 $ 6.67 1.31 % Hypothetical (c) 1,000.00 1,018.55 6.65 1.31 Class C Actual 1,000.00 1,021.48 10.62 2.09 Hypothetical (c) 1,000.00 1,014.63 10.58 2.09 Class I Actual 1,000.00 1,025.84 6.52 1.28 Hypothetical (c) 1,000.00 1,018.70 6.50 1.28 Class Z Actual 1,000.00 993.48 5.11 0.99 Hypothetical (c) 1,000.00 1,020.01 5.18 0.99 Alger Mid Cap Focus Fund Class A Actual $ 1,000.00 $ 962.10 $ 6.36 1.29 % Hypothetical (c) 1,000.00 1,018.65 6.55 1.29 Class C Actual 1,000.00 958.87 9.65 1.95 Hypothetical (c) 1,000.00 1,015.28 9.93 1.95 Class I Actual 1,000.00 961.97 6.41 1.30 Hypothetical (c) 1,000.00 1,018.60 6.60 1.30 Class Z Actual 1,000.00 989.33 5.65 0.99 Hypothetical (c) 1,000.00 1,019.46 5.74 0.99 Alger Dynamic Opportunities Fund Class A Actual $ 1,000.00 $ 1,000.00 $ 12.02 2.38 % Hypothetical (c) 1,000.00 1,013.12 12.09 2.38 Class C Actual 1,000.00 995.50 15.75 3.14 Hypothetical (c) 1,000.00 1,009.35 15.86 3.14 Class Z Actual 1,000.00 1,001.69 10.42 2.07 Hypothetical (c) 1,000.00 1,014.73 10.48 2.07 - 124 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Paid During For the Beginning Ending the Six Months Six Months Account Account Ended Ended Value Value October 31, October 31, May 1, 2016 October 31, 2016 (a) (b) Alger Emerging Markets Fund Class A Actual $ 1,000.00 $ 1,097.83 $ 8.54 1.60 % Hypothetical (c) 1,000.00 1,016.99 8.21 1.60 Class C Actual 1,000.00 1,093.63 12.37 2.35 Hypothetical (c) 1,000.00 1,013.32 11.89 2.35 Class I Actual 1,000.00 1,098.42 8.44 1.60 Hypothetical (c) 1,000.00 1,017.09 8.11 1.60 Class Y Actual 1,000.00 1,141.06 5.76 1.05 Hypothetical (c) 1,000.00 1,019.76 5.43 1.05 Class Y-2 Actual 1,000.00 1,141.06 5.44 0.99 Hypothetical (c) 1,000.00 1,020.06 5.13 0.99 Class Z Actual 1,000.00 1,098.79 6.70 1.25 Hypothetical (c) 1,000.00 1,018.75 6.44 1.25 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 184/366 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 125 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Tax Information For the year ended October 31, 2016, certain dividends paid by the Funds may be subject to a maximum rate of 15%, as provided by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, 100% of the Alger Emerging Markets Fund’s dividend may be considered qualified dividend income. Shareholders should not use the above information to prepare their tax returns. Since the Fund’s fiscal year is not the calendar year, another notification will be sent with respect to calendar year 2016. Such notification, which will reflect the amount to be used by tax payers on their federal income tax returns, will be made in conjunction with Form 1099 DIV and will be mailed in January 2017. Shareholders are advised to consult their own tax advisers with respect to the tax consequences of their investment in the Fund. Trustees and Officers of the Trust Information about the trustees and officers of the Trust is set forth below. In the table the term “Alger Fund Complex” refers to the Trust, The Alger Portfolios, The Alger Institutional Funds, Alger Global Growth Fund and The Alger Funds, each of which is a registered investment company managed by Fred Alger Management, Inc. (“Alger Management”). Each Trustee serves until an event of termination, such as death or resignation, or until his or her successor is duly elected; each officer’s term of office is one year. Unless otherwise noted, the address of each person named below is 360 Park Avenue South, New York, NY - 126 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Number of Funds in the Alger Fund Trustee Complex and/or which are Name, Age, Position with the Officer Overseen Trust Principal Occupations Since by Trustee INTERESTED TRUSTEE Hilary M. Alger (5
